THE REPUBLIC OF LIBERIA

ib ib ‘AND

CAVALLA RUBBER CORPORATION

Dated: January 21, 2011_

_ NIC-ED-CAB/289/’011

June 13,2011

Madam Mildred N. Sayon
Acting ChiefClerk = .
The Honorable House of Representatives net
Capitol Building .

P. 0. Box 9005,

Monrovia, Liberia

‘
Dear Madam Sayon: .
The National Investment Commission is pleased to present its compliments and attach
hereto One Hundred (100) copies of both the Concession Agreement between the Republic
of Liberia and Maryland Oil Palm Plantation (Liberia) INC. and the Cavalla Rubber
Corporation, as requested by the Honorable House of Representatives. -

- ‘would you have any questions or need additional information, please do not hesitate to
contact our office.

Sinéerely,

ifn.

EXECUTIVE DIRE€TOR

TABLE OF CONTENTS

SECTION | DEFINITIONS... seaveaee aoeee

SECTION 2 CANCELLATION OF. LAND LEASE AGREEMENT.
21, . Cancellation of Land Lease Agreement... “

‘ondition of Concession Are:
-SECTION.4,

ion Termination

4.4 Investor Construction of Infrastructure and Use of Support Systems.
4:5 Development of Other Natural Resources

4,6 Agricultural Surface Leasehold
4.7 Rights of Independent Farmers

4.8 Right to Import......
4.9 Communication Facilities

SECTION 5 REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS OF

GOVERNMENT wecsscsscssssecccesssee
5.1 Warranty of Investor’s Right:
5.2 Warranty of Ownership.
5.3. Access to Informatio
5.4 Personal Property...
5.5 Facilitation of Permits.
5.6. License to Third Party ..

SECTION 6 REPRESENTATIONS.
INVESTOR.
6.1 Entity
6.2 No Action, Suit, Proceeding or Investigation,
6.3 ‘Due Authorization...
6.4 Technical Capabilities and Financia!

6.5 Corporate Organization.
6.6 No Prohibited Person
6.7. No Conflict seers
6.8 No Violation’...

No:Payments,,,....

183 Certain Defined Terms
=frtain Detined Terms

SECTION 19 TAXATION
19.1 Payment of Taxes and Duti
19.2 Income Tax Rate ....

19:3. -Detérmination of Taxable Income.

19.4. ‘Tax Loss Carr Forward:
19:5.-

a
apital Allowances and Incentive:
Surface Rental Fee

pamiuce Kental Fee:
o»Paymenty,

‘Custom Users Fee .
<ustom Users Fee

19.16. ‘Export Taxe
19.17 - Inspection Fees
19.18 Regulatory Fee:
19.19 Carbon Credit Royalty.
19.20

Water Use Levy...
19.21 Community Development Con

19.22 Rubber Development Fund...

19.23 Oil Palm Development Fund.
SECTION 20 FINANCIAL REPORTING AND CURRENCY
20.1 Accounting......

20.2 Exchange Control.
20.3 Currency of Payment oe

20.4" Right to Remit and Receive Payments
20.5 Compliance with LEITI

SECTION 21 RECORDS, REPO
21.1 Maintenance of Records ..
21.2 ° Development Plan

Reports.,

21.5  Confidentia ity
SECTION 22 OWNERSIUP 0)
RORY Cie ,

CONTROLER!

SECTION 33 SURVIVAL AND SEV
33.1 Severability .

ERABILITY PROVISIONS

ppendix IV— Housing Standards 3
Appendix V:— Investor Activity Report
AppendixVI = Development Plane ce
Appendix VII — Shareholder Joinder ‘Agreement

CONCESSION AGREEMENT
BETWEEN

).is made and enter:
“OF IBERIA, -ré

epublic of Lib

i presented by Mr. Yves ©
‘Ohai Thani(hereinafter re. cr

TEd to as “Investor’),

WHEREAS, on the 23rd day
was. full ivatized and <itsis rE

avalla Rubber Corporatiog

¢ Government of Liberi
“SCF"): and

WHEREAS, concurre! i I

Privatization of CRC, the Government and CRC
entered into a Land Lease Ag «

ereement on 23 Day of April, 1987 (Land Lease Agreement”) for
20,000 acres of land situated in Getetabo, Maryland County, all of which
holding of CRC; and

comprised the land

nagement teams, and that during which time
¢, resulting in the estate being in a state of disrepair;
and ‘

WHEREAS, SIPEF
the approval of the Gove,

Tequest the Government h

sold its interests in CRC to Sal nt and requested .
ment thereto in a letter dated October 2, 2006, and to which
as consented; and

ala Rubber Investme

WHEREAS, recognizin,
a key. component of its post-conflict rebuildin
and the level of new investments that
Investor's engagement in business
effects on | nployment and c vity in Liberiag parti
and. there Ie G ‘ald to So
STRAT

ig the role of direct foreign investment int

WHEREAS, Sal
IRH fawh iglothe;Govermmantds

$
NOW, THEREFORE, Government and Investor have entered into this Agreement
pursuant to the terms and conditions set forth below:

SECTION 1
DEFINITIONS

The following capitalized t
respective meanings set forth below:

ms wherever used in this Agreement shall have the

Additional Areas. As defined

controlled by, ‘or is under common control with that second Person. For purposes of thi
definition; control means the possession, directly or indirectly, by one Person (or a grou.
of affiliated Persons) of more-than fifty percent G0%) of the equity of, or voting po
in, another Person.

Agreement: This. Concession Agreement, as it may be amended, ‘supplemented or
restated from time to time, including any schedules, Exhibits, annexes and appendices
hereto and thereto.

Agricultural Products. Rubber Products and Oil Palm Products and any crops or stock,
whether cultivated. or not, or their derivatives produced as a’ result of Investor’s
agricultural activities, farming and subsequent processing activities.

Associates, Associates of a Person shall be its employees, agents and the Dependents of
its employees and agents. i

Collective Bargaining Agreement, That certain Collective Bargaining Agreement entered
into by Investor, dated as of August 6", 2008, as may be amended from timé to time.

Commission. As defined in Section 24.5.

Community Development Fund. As defined in Section 19.21.

Concession Area, The areas of Government Land as described ‘in Appendix | and

Appendix to this Agreement, including any creeks, streams, rivers, and bodies

tetieyntatriod on such landfas such Appendices may.-froi le:to.time be reviséd
Existing At

Crude Palm Oil (CPO). Oil crushed from the mesocarp of the oil palm fru

Crude Palm Kernel Oik (CPKO). . Oil expelled from the crushed kernels.of the oi! palm> | |
fit. eos Wobaes Tok See Seg f :

Dependent. «A person registered as such with Investor and who is the
_ aged twenty-one (21) years or youtiger of ai émployce of Investor and wt
. such employee-of:Iavestor or determined © be a dependent by virtue
Agreement of Investor, such as a collective bargaining agreement
i iditne by Investor: For purposes of detérminin:
tich-'term “shall he. meaning. si

“Development Plan Report: “As'defined in Se

Developed Areas: Those areas within the Goncession Area where the Inve
or replanted, rubberyfres and/or oil pals, as ‘specified in the Develo}
Where Investor has constructed housing or other Infrastructure.

has planted
ant Plan, or:

Dollars or US$. United States dollars and any other currency that is legal tender in’ the L
United States of America.

Effective Date. The date on which the last of the following events occurs (it being
understood that all of the following events must occur): this Agregment is (i) signed by
the Parties; (ii) attested to by the Minister of Justice of the Republic of Liberia; (iii)
ratified by the national legislature; (iv) approved by the President of the Republic of
Liberia; and (v) published into Hand Bills. i

Encumbrances. Any pledges, liens, charges, assignments, judgments, taxes, assessments,
estates, security interests, Icases, title retention, agreements, mortgages, restrictions,
developments, or similar agreements, cascments, rights of way, title defects, options,
adverse claims or claims fron‘-all or any person claiming any-estate, right, title interest of,
in or to the Concession Area or any part thereof, including physical encurm! ces,

, Events of Default. As defined in Section 44.2.

ing Area. The parcels of land totaling approximately 8,072 hectares occupied by
stor under the Land Lease Agreement. Such Existing Area shall becomie:a:part of the
Concession Aj i

i
I
hlaw,

production conducted in accordance with Section 9.8, the sale of Rubber Wood or Oil
Palo. Wood in accordance-:with Section 4.4(d) or 15.4, and: the. establishment,
maintenance and administration of Investor, and the managementand conduct of its
business, as ‘well as the financing of such activities and transactions. .

Investor Activity Report. As defined in Section 21.3.

Investor Party. Any Person sthat has contracted, directly or indirectly, with Investor. for
Supply of goods and seryices directly related to theJavestor Activities.

idand Lease Agreement.
‘Law or. Laws: Any.

fined in the preamble

natitution, treaty obligation,

judicial act or decision, judgment, order, proclamation, directive, executive order or other
Sovercign.actof Government other: than this: Agreei
agreement approved by act of the Liberian legislature.

LCIA.. The London Court of International Arbitcation!

| Liberian Currency. Any. currency, except Dollars, that is legal tender in Liberia, or
circulates freely in any part of Liberia by virtue of any Law or authority as a medium of
exchange for the purchase or sale of goods and services.

Liberian Oil Palm Farmer. Any Person other than Government engaged in the cultivation
and/or production of Crude Palm Oil, Palm Kernel Oil or the growing of Fresh Fruit
Bunches in the Republic of Liberia if:

{a) in the case ofa natural Person, such Person is a national of the Republic of
Liberia, or

(b) in the case of a legal Person, at least seventy-five percent (75%) of the
equity ownership of, and net profits interest in, such Person is owned by, or for the
benefit of, one or more natural Persons who are nationals of the Republic of Liberia, and
neither that Person nor any,of its Affiliates is a party to an oil palm development,
concession or other similar investment or license agreement with Government.

Liberian Rubber Farmer. Any Person other than Government eng:
of Rubber in the Republic of Liberia if:

aged in the production

nt or any” other concession ~

Licensee. As defined in Section 4.5.

production of Rubber, Rubber Products and Oil Palm Products from sixty percent (60%)
or more.of the mature rubber trees or oil palms in the Developed Area capable of Being
tapped, and/or harvested, as applicable, which shall mean either those rubber trees aged
between seven (7) and thirty-seven (37) years, or those oil palms aged between thr
and twenty-five (25) years,.that.are not so diseased, damaged or infested as to r
uneconomic, to tap or harvest them under sound international farm management p
for rubber or oil palin, ‘as applicable, a

Minimum Production. During each year beginning with the Effective Date,... the

ido matters relating atoithis:-A gre
ficial; the-Minister resp \eri

Notice. As defined in Section 28.1(a).
Official.” Any employee or officer of a government of a country, including any fe
regional. or local department or agency thercof, any enterprise owned or controlled b
government,' any_official of a.political party (solely for purposes of Section 6.9)}<an
official xor employee of a public international organization, any person acting in
official ‘capacity for, or on behalf of such entities, or any candidate for political office
(solely for purposes of Section 6.9). 2

Qil Palm By-Products. Empty fruit bunches (EFB), palm oil mill effluent, shell, fiber,
ash, effluent liquor, and gaseous emissions.

Oil Palm Derivatives. Products manufactured from Crude Palm Oil or Crude Palm
Kernel Oil, including, without limitation, refined oils, processed food products, animal
feed, cosmetics, toiletries, and biodiesel.

Oil Palm Development Fund. A not-for-profit corporation to be established by Law to
assist in the. modernization and development of the Liberian oil palm industry,
comparable to the rubber development fund established by the Rubber Industry
Rehabilitation and Development Fund Act, or any successor to such corporation,

Oil Palm'Products. Crude Palm Oil, Fresh Fruit Bunches, Crude Palm Kernel Oil, loos "
fruit collected separately from fruit bunches, uncracked palm kernels from which oil has 3
not been extracted, palm kernels, palm kernel cake, palm kernel meal, seeds, secdling and “|
cuttings, and any other products derived or obtained from an oif palm, whether cultivated °° if
or not, including RBD (refined, bleached and deodorized) palm oil, palm olein, palm,,
stearin,. fractionated palm olein, palm fatty acid distillate, palm, mid-fraction an
nocessed products:

Hfyctonsidere

Oil Palm U m Pr

take as input any Fresh Fi

vntts

Oil Palm Wood. Wood, bark or lumber from oil

tay product derived {

palms.

‘ian small landholders that (i) have been. s to pari
Outgrowers’ Program and fit) have agreed to be bound by all Gf the requiremer
Outgrowers” Program, ae :

_ -Qutgrowers’ Program. ‘As

oo Party... Uther Governmen
Investor,

Section 16.3

Investor and, in the plural form, both Government

Any natural person and any legal person. For purposes of this Agreemen
“nate fal Person means a human being; and a legal Person means .a partnership, .jo
venture,..corporation, limited lability company, trust, estate or other entity that “js:
tecognized by the laws of any state-or sovercign nation as a-distinet body Possessing thé:
tight to. enter into contracts or, under color of law, to own, lease or possess real ‘or ©
personal property, as well as a government or state, and any branch, division, political
sub-division, instrumentulity, authority or agency of'any government or state.

Plant Prote

ion Department. As defined in See!

Police. The Liberian National Police and any other security agency provided for by Law.

Prevailing Market _Ratc

i) ange. The predominant rate, expressed in Dollars, at
which willing sellers and willis

ig buyers, acting at arms’ lengthvand in the ordinary course
of business, purchase or sell, or are willing to purchase or sell, any other currency. |

Private Land. Any land, other than land subject to a lease granted by this Agreement, and
including any crecks, streams, rivers, aud bodies of water contained on such land, that is
owned by any Person other than the Government, or as to which aty Person other than
the Government or Investor has a right of possession recognized by Law, including an
land held by a tribe, community or traditional grouping. z

. Processed Rubber, Latex concentrates, prepared latex, convertlional rubber (sheet rubber, ©

crepe rubber, etc.), technically specified rabber (TSR) and other dry rubber or graces of
rubber, that are generally considered to be processed rubs dhe natural rubber industiys
worldwide. . z

foducts “are” génerally rege
‘ary to or beneficial in’ the rubber industry or oi

4 vse ba

3B

industry; and all other operati
related to, any
Anfrastructure.

ions of Investor incidental to,
of the foregoing, including the instailation, op

arising out of, o
eration and maintén

Profound Changes in Circumstance
, palm oil or natural rubber indust
", econiothie, political or sogihi circumstances isting in Liberia specifically or 6s
_ in the world as to result’in such a material and fundamental alteration of the co
$ relied upon by the Parties-at the time at which they €
any subsequent: pursuant to Section 30,
enefits reasonably. anticipated by them will 1

es. Such changes in the economic co

nditions: of the

a Prot

hibited Person. -
Ministry of Fi
craseieemoneseeere FOE tionssa “Proh

n identified as such an
aries ae

ce. and the Ministry of fi
dd Person’ is a Person? =

gulations issued under th
tee, Pending the i

fied on any of the following. lists maintained by thet
Inited States Department of Commerce Denied Persoi

‘dpVthedeniallist.asp) and Entity list. (locat
gov/entities/default.|

Sat.
htm); (2) the United States Department ofthe
Designated Nationals and Blocked Persons lists (both-located at
hup:/www.treas.vov/utticesrenforcement/ divilisde.pdl); (3) United States

Department of State Foreign — Terror Organizations list (located at

bps way vother/des/123085,hin:) or Debarred Parties list (located at
https /ww Itc. state. gow/compl

; or (4) the Financial Action Task
Force on Money Laundering list of non-cooperative countries or territories (lovated at
fittp:aww w.oecd org/document/57/0,3343.en fOd9 2OEL8S Jhon),

or

is identified on the European

Union Sanctions fist
ternal relat i

n); Or

Wclioous,

(c) who is identified on a Sanctions Li

st published by a Sanctions Commnjttee
of the United Nations Security Council; or :

(d) who is (i) identified on | the Interpol, Red Notice ~“‘List

lvFurmasp); or (ii) the subject of an arrest

" warrant issued by the International Criminal Court; or-

onthe

ank — incligible..
iltmaingehi
A8INI& pIPREGE
ef shaphibited Rergs
jie gen cevaeTafuR,

wners of such Pers 0, Ui

Qualified Liberian er. Any Liberian Rubber Farmer or Liberian Oil Palm Farmer
who. meets the requirements imposed by any; Law, is not a Prohibited Person, and, in
addition, who satisfiés Investor that such Perg@gn (i) is ia fact an owne! 1 operator ofa
rubber farm or ‘oi palm farm, as the case May be, in Liberia, (ii) 1 ‘ccives all or a
substantial part of its,income from such farn LCi) i is not and has not acted.as-a front for
any other Person ih respect to the ownership or operation of a rubber farm or. oil palm
farm ine Liberi id (iv) meéts~such othg criteria and’ standards 1S
reasonably impos@ to ensure.that.the benefits'to be provided under Section :

primarily to‘ Libétian'Rubber Farmers or Li in Oil Palm Farmers or bafh:whyo. have the

aths

Rubber. Processed Rubber,and Unprogesse

Rubber Developnitnt Fund, The fund established by the Rubber Industry Rel abilitation
and Development Fund Act, or any successo! rund.

Rubber Produ: "Processed Rubber ani i Processed

Rubber.

y other product derived *

Rubber Upstream Processing Plant Any mill, processing plant or facility established to
take as input Unprocessed Rubber.

Rubber Wood. Wood, bark or lumber from rubber trees
Rubber) derived from rubber trees.

and any product (except for

Section. Any clause in this Agreement designated at its beginning by a numeral or
sequence of numerals, irrespective of the fact that it is or is not preceded by the word
“Section”.

Security Plan. As defined in Section 10.3.

SIFCA. a corporation duly organized under gee Laws of Ivory Coast

Tax Law. The Liberia Revenue Code of 2000, as amended, superseded, or replaced from
timé to time,

Term. As defined in Section 3

UNCITRAL Rules. The Arbitration Rules of the Unis

ed Nations Commission on
International Trade Law.

Unprocessed Rubber, Natural latex, coagulum, cup lump, tree lace, bark scrap,

scrap and any other form of unprocessed naturat rubber produced or derived fr
latex produced by rubber trees. .

ground
om the

The words “hereof”, “hereunder”, “herein”, or other similar words mean this
and its appendices. The word “include” (and any variation of that word) means “ingludes
Jimited to” and is used if aii illustrative sensé rather than a limiting sense

ly agreed and understood, by
rties to this Agreement, that’ +
ate and shall have no further

SECTION 3
TERM OF AGREEMENT

3.1 Term. The term of this Agreement (the “Zerar”
Date and. continue for a period of fifty (50) years (
to a Force Majeure event pursuant to Section 23) u
3.3 or sooner terminated in accordance

) shall commence on the Effective
‘as such period may be extended for delay due
inless otherwise extended pursuant to Section
¢ with the other provisions of this Agreement.

3.2 Rehabilitation Term. ‘The Reh:
on the Effective Date and shall end seven ((
accordance with the terms of this Agreeme!
accordance with the provisions herein,

abilitation Term of this Agreement shail commence
7) years after the Effective Date or as reduced in
nt, unless this Agreement is sooner terminated in

gree
quate maintenance and care of

to extend the Term, Investor sh
the non-moveable assets includi

ng the rubber trees and oil palms.

SECTION 4 ~

GRANT OF RIGHTS

4.1 Production and-Othor Basic Rights.

(a)... Subject -to «the terms hereof, Gover
Area to Investor for it
Activities ‘and hereby ‘grant
exclusively eng:

BE K
ic item u ject to the pi
Withiout hinting 8; Governinenit hereby grants to Inv
dance with ‘al Laws, to undértake all other Investor Activ
on Area and any. Additional-Area (subjects:in-the-caseoF the AdditionalAare
[to the ‘contrary’in the ‘agreement between Investor and the relevant private enti
pursuant to Section 4.2), - : :

; (b),... Within twelve (12) months of the Effective Date, Investor jointly with
Governnicht shall conduct a survey, in collaboration with the Ministry of Agriculture and
the Ministry of Lands, Mines and Energy, but at the sole expense of Investor, to identify
an area of Government Land equal to 27,000 hectares of Jand from which an area equal to
22,000 hectares will be mutually selected by the Parties to be part of the Concession Area
(together with the Existing Area) and an arca equal to 5,000 hectares of land will be
mutually selected for the Outgrowers’ Program: based on the coordinates and other
information in Appendix I. Such additional grant of 22,000 hectares shall be, to the
extent possible, in close proximity to the Existing Area in Ma
adjoining counties in a location reasonably acceptable to Investor.
Government Land is available in such area. A map shall be Prepared showing the total
Concession Area of 30,000 hectares and the 5
Outgrowers’ Program. Once the Parties have agreed that such map accurately and

completely describes the Concession Area and the areas selected for the Outgrowers’

Program, such map shall be attached to this Agreement as Appendix IA. Government

undertakes to ensure that such lands shall be free from Encumbrances at the date of -

4.2. Additional Areas. Investor may lease or otherwise acquire Private Land-in
Liberia for the .purpose of reduction or processing Agricultural Products (the “Additional
Areas”), Under no circumstances may Investor acquire Additional Are. for the sole purpose of:
acquiring any right, title or interest in Carbon Credits. Investor sh Il provide Notice
Government of the lease or acquisition of any Private Land within. three (3) months of
commencement of the lease or such acquisition, which Notice shall set forth the size and loc:
of the Additional Areas, Upon such notific: on, except as otherwise provided herein and sub

isti Private Land, such Additional:-Areas and the Invéy
@ same rights, benefits and, obligatio: aft,

ert to the Government at the end of the Te
h and shall not be entitled to the benefits under th

ns 4.5,.4.6,.'5.3,.8.1,-9. 397-99: D3 ade DS withsrespeet to the Addi
he conduct of Investor Activities thereon, :

4.3 Resettlement. Investor may by. Notice to Governnient
settlements wit the Concession Area :be relocated ‘
‘Government’s satisfaction that sich existing settlement arid its inhabitants would unreasonably +
impede Investor’s development of the Concession Area and would interfere with Investor
Activities. To the exterit that Government agrees that relocation and resettlement are necessary,
Investor and Government will work together to effect the resettlement, including the
management of any resettlement plans and the execution of resettlement logistics. Investor shall
bear the cost of and pay for all the resettlement expenses up to a maximum of US$200 per
hectare of land that requires resettlement (such amounts “Investor Resettlement Costs”) and
Government will bear the cost and pay for resettlement expenses that execed US$200 per hectare
of land that requires resettlement; provided, however, if requested by Government, Investor may
clect to pay on behalf of Government agreed resettlement expenses duly approved by the i
Ministry of Finance in excess of US$200 per hectare (any such additional amounts so paid, H
“Investor Resettlement Advances”). All Investor Resettlement Costs and Investor Resettlement
Advances must be duly approved by the Ministry of Finance in a memorandum of understanding
with Investor prior to the commencement of the applicable resettlement, Investor shall be
entitled to an credit against income and other taxes (excluding any taxes for which Investor acts
as a withholding agent) in an amount equal to 50% of any Investor Resettlement Costs and 100%,
of any Investor Resettlement Advances, to be applied against any such taxes owed in the year the
expenses are incurred, or to the extent not fully applied in such year, in any subsequent fiscal
year. Government and Investor shall establish a resettlement committee,
members. Government and Investor shall each choose thi
resettlement seonumition, two (2) . of

Tnyesta and e by Gov

fequest that certat
if Investor’ can demonstrate to”

C;

a
one

ore *
3 ‘Use of Support-Systems. Subje
sient, and only as Heces ary of-desirable for the prapér
B a Le “f ~

efficient exercise of the rights granted to Investor under Section 4.1, Investor shail have the right,
subject to and in accordance with all Laws:

(a) Exclusively; (except as otherwise provided in this Agreement), to
install, maintain, and/or repair, at its own expense, Infrastructure
. Area, provided; however,

(Hic <Gauicession a ats own’ expens
5 » Subject to the priér written approval by Gover
“approval shall -not evunreasonably withheld. All highways and roadway:
ursuant.to.this.Scction.4.4(b) shall, upon completion; become public prope
however, that Investor shall, have the right'to.use such highways and roadwaj
axes and Duties for or with respect to such use

. tgfund to Investor any amounts expended by Inves
construction. and maintenance of such Infrastructure, and Investor shall--have
‘obligation to maintain or repair such infrastructure. The Investor shall be. éntitled to
deduct the costs of any expenditures with respect to Infrastructure outside the Concession
Area in determining its taxable income if Investor complies with the following
procedures: -prior to making any such expenditures, (i) Investor shall submit a technical
plan (addressing cngincering, environmental, building code, and other technical matters)
to the Ministry of Public Works and a cost and approvals plan to the Ministry of Finance
for their respective approvals, in such form and detail as such Ministries may require;
(ii) (ie Ministry of Public Works shall have determined that Investor’s proposed
construction or maintenance of Infrastructure does no conflict with the Ministry’s plans
for construction or repair of Infrastructure; (iii) the Ministry of Finange shall have
determined that the Investor's proposed expenditures for such Infrastructure do not
conflict with the’ Ministry’s budget with respect to Infrastructure; and (iv) Investor shall
have received the written approval of such plans from each such Ministry. The amounts
of deductible expenditures shall be subject to audit by the Ministry of Financ
General Auditing Commission of Liberia.

ithe

mac) Exclusively, within and outside the Concession Area, to transport its‘own
Agticultural Products or goods required for, utilized in or incidental to Tnvestor
Activities, or to provide for such transportation by other Persons.

“Authority ing ‘<
3
aygre®

rubber trees that are no longer suitable for tapping
teplaating the Concession Ar a, and Oil P

thetetrom, in accordance with sound internatior
ox oil palm. cae . .

and harvesting in cofnection
alm Wood, and Rubber Wood d
nal farm management practices for fF

wise provided in this Agret
free of charge, but not to sell or otherry),

ithout the written approval.of Government, whi
fh water, stones, rocks, Si

 (&) Exclusively (except as may be other
within the Concession Area, fo take and use,
“distribute to any other Per
be. unreasonably withhel

ignific: srcial mi

L CCDEE S, . 3
ofa reasonab] of water insofar-as such water has, through cus’
; Villages, towns, houses.or-animals. Investo

no way results in environinelital age or creates 1a

or interferes with the rights of other Persons. These activities shall not be conside ‘ed to”
be mining for purposes of any Law, . 2

vaio)... The. Parties agree that all road:
Roads) and trails across the Concession Area
remain open to fee use by the public,
shall, in conformity with L

Is in the Concession Area (including Fart
used immemorially by the population shall
Subject to such reasonable restrictions as Investor
“aw, impose (i) in the interest of the security of its assets and
those of its Associates, and (ii) to assure that such use does not materially interfere with
any Investor Activities. Investor must nolify Government of any such restrictions jn
accordance with this Section 4.4(f) prior to their imposition.

‘ |
(g) Notwithstanding anything to the contrary in paragraph (¢) above, [Investor i

may not dam any streams or use amounts of water that could materially interfere with the
activities of farmers or residents being conducted un the Effective Date, |

(h) Except as specifically set forth in this Agreement, Investor shall be
ptohibited from engaging in any commercial activities other than Investor Activities
within Liberia. Nothing herein shall prevent any Affiliate of Investor
the production of agriculiural products or other activitics on land outsid
Area in Liberia; provided, however, that no such A fiiliate shall enjoy th
Thvestor pursuant to this Agreement.

from engagin
le the Concessiba ,
¢ rights granted-to

sive

it petroleum;
plicable, sh
rensec't
. (a). Any exploration, development, drilling or mining activity to be un
cither by Government or by-such Licensee shall not unreasonably or materially
jo vith Investor Activities or the rights of Investor-hcreunder;

(b)
| acts and ornisé:
.., the’ Licensee, - purs
~. Licensee in a form t
grant of a right to:

Uromain fully responsible under this Agreement. fe
both. sOVernmMent and the Licensee Cintt
cemefit be entered into by Lavestér: a

he.€a

sonable at ar h. éxploratio:

tivities con a ertiment or the Li which obligation shall. 6

ay. a. Licensee, by a bont ‘other liquid security arranged: b

‘by an internationally ¥eespnized, financial.institution. reasons

1-advance of any ‘exploration ‘or mining ‘activities. In’ the-e °

__that Investor shall have obfained an award or judgifient against Licensce imposing against

usec an obligation, t¢ make a payment it Auivestor as a result of a%clai

~ indemnification hereunder,:and Licensee shall havg failed to pay such amount.i t
“Investor after reasonable collection efforts by Investor, Government shall be obligatéd'to
pay to Investor any indemnification amounts required to be paid under such award or

judgment and Government shall upon such payment be subrogated to the rights of
Investor under such judgment. Government shall have the tight to approve the terms of

any settlement to the extent Government is obligated to indemnify Investor under this

Section 4.5 for amounts payable, or obligations assumed, by Investor in connection with
such settlement.

4.6 Agricultural Sucface Leasehold. Except as othcrwis
tights with respect to the Concession Area shall
land for agricultural purposes,
Area.

¢ limited herein, Investor’s
be those inherent in a leasehold of the surface of
and Investor shall be considered a lessee as to the Concession

47 Rights of‘Independent Farmers. Investor may permit indcpendent farmers to
conduct farming operations within the Concession Area in those areas which are not suitable for

Production upon such terms as shall’ be mutually agreed’ to by the independent farmé
Investor. ee

48 Right_to_Import. Subject to the provisions ot Section 14, Investor shall be
entitled to import al! machinery, equipment, vehicles, supplies, chemicals and other i
‘ stor to engage in the Investor Activities in accordance with

ges rubb, fguumrs and otheg: ubber materials ii

networks, -cellul
and systems‘and to re
zations as may
‘acilitics shall be op:

ar systenis, z
ecéive from:
be required by Law
erated in accordance wi

ASes, permits and.
foregoing. Suc

(b) Government agrees th
rates) forcuseiby Investor

will make ay.

ffiliates
a:

time to time as to the Specific fre
tegulations and
5 Such Communication systems’ shall

» including Conimunications With Affiliates,
nent: to communications systems available to the Publicgin general,

CT iON 5
REPRESENT. TI

SE ae
ONS, WARRANTIES AND UNDERTA NGS OF
GOVERNMENT
SSEEARNMENT

5.1
Effective Date.
and conditions

Warranty of Investor’s Rights. Government represents and
“Tnvestane wae
» Investor’s title and Possession of all tights g:

of this Agreement and its quiet enjoyment of th

5.2 Warranty of Ownership.
Government Land that make up the Concession Area shall be fre

at the date of handover of such lands in accordance with the Development Plan, except (i) for the

rights of Investor granted by this Agreement, and (ii) for any Encumbrances et cated by Investor

in accordance with the terms of this Agreement. In the event that any portion of the fand within

the Concession Area is subject to a claim that it is ancestral Jand, traditional land or tribal sacred

land, Government agrees to provide Investor with an area of Government Land of the same size

and nature as the land subject to the claim, which shail be substituted for such land subject to tlie

J. -elaim and shail hecome gart of the Concession Aréa‘and such land subject to a claim shall cease

to be part of the Concession Area. Government Tepresents and warrants to the Investor that, as of

“the date hereof, there are‘no licenses in effect for the operation of oil palm or rubber buying

stations ‘or any Oil Palm: Upstream Pro nt or Rubber Upstream Processing Plant
located within the Conce: ion 4.5° and Section 8.1, Gover

not exploit or permi 7

warrants, as of the
ranted to Investor under the terms
¢ Ieaschold granted to it hereunder,

Government represents and warrants to Investor that all

¢ and clear of all Encumbrances

Area that is owned by or subject to the

other similarly situated Persons in Liberi
Laws, —

control of Government on the same
ia requesting such information aud ir

terms available to
n accordance with:

5.4 Personal Pro, petty. Government and Investor
rights, the rights and privileges granted to Investor
Constitute personal Property and not real estate,

agree that, except for leasehold
under this Agreement are contract rights and

5.5 Facilitation of Permits, Licens:
rdaiée With Laws (i) all-documents:and visas

and di br f Investor or any nivestor Party whois riot 4 Lil
wy ies and, ‘to th
from, Liberia: (iy
, Tight: permits, or other authorizations
Orage of aircraft, Whether owned or rented, and (Hi) all certi icales;
1S, consents, licenses, permits, easements and tt authori:

ding are-or my
Investor Activities and otherwis
provisions of this Agreeitient.

ie necessary ‘for Investor or any Investor P.

‘arty to Conduct the
e to give effect to,

and allow Investor to ‘benefit from the

ird Party. Government undertakes that
nt. without Investor's written’ éoncurren
parties to construct or

it shall not, during the. Term:
ce, grant any licenses to ‘any’
to operate within Maryland County, River Gee
“or Grand Kru County (i) any Oil Palm Upstream Processing Plant or Rubber Upstream

Processing Plant with a capacity of greater than or equal to five (5) metric tons of Fresh Fruit
Bunches or of Unprocessed Rubber, as applicable, per hour within sixty (60) kilometers of the
border of the Concession Area, (ii) any Oil Palm Upstream Processing Plant or Rubber

Upstream Processing Plant with a capacity of less than five (5) metric tons of Fresh Fruit
Bunches or of Unprocessed Rubber, as applicable,

border of the Concession Area, (iii) any oil palm buyi
the border of the Concession Area, or (iv) any
of the border of the Concession Area. In each
are not interfered with or impeded, in each case except as otherwise agreed between the Parties.
The foregoing restriction shall not apply to any license already held by or granted to the operator of
any existing rubber plantation or oil palm plan
programs associated with any such plant:
Processing Plant or Rubher Upstream Pro

SECTION 6
REPRESENTATIONS, WARRANTIE:

INVESTOR "

ie cetben es

6.2 --No Action, Suit. Proceeding or Investigation.
that as of the Effective Date there is no action, suit, in
Investot’s knowledge, threatened, against or affecting f
court or before any arbitrator i
in the aggregate’ could reason:
Investor to perforin its obligat

Investor represents and Warran
vestigation or proceeding pending, or to
t nvestor or any property of Investor in any
of any kind or by any governmental authority that, individually:ar
ably be expected to have a material adverse effect on the ab ity
ions hereunder or the validity or enforceability of this Agreemey

Investor represents and: warrants: that: it hi

“aan alld
“aceordande With “it
bankruptcy, insolven
enforesmeht of creditors’ rights* gener,
whether such enfordeability is considere

S
d by (i) applicabli
at siinilar faws affecting
Uy"and“(ii) general Principles of equity (regardless’ of
dina Proceeding in equity or at law). 4

6.4 Technical Capabilities and Financial Resources. Investor represents and warrants
that it has the nécessdiy technical Capability, experience, expertise and financial
make the investment requiréd -and to compl
Agreement. 7

resources. to
ly in all respects with its obligations under this

6.5 Corporate Organization,

Set forth in Appendix II is a complete and correct list
(except as noted therein) of:

(a) cach Affiliate of Investor and, in each case, its relationship to Investor and
the jurisdiction in which it is organized;

(b) the directors and senior officers of Investor and of cach Person deemed to
control Investor; and

(c) each Person who is the ultimate benefi
more of (x) the voting rights ordin
Investor or (y) the rights to share in
such rights are éxercised,

cial owner of five percent (5%) or
arily empowered to control the management of
the profits of Investor, and the chain through w

hich

6:6 No Prohibited Person, None of the Persons identified in
Prohibited Person. Investor shall provide notice to the Government within
upon becoming awate that any Person identified on Ap
Person. Lf Investor ides notice to G

Appendix II is a
fourteen (14) days.
pendix IT is or has become a Prohibited.
ent that a Person identifie

regulations or by-laws, or any other agreement or instrument to which Investor is a party or
which Investor or any of its properties nay be bound or affected, (ii) conflict with or resule‘in
breach of any of the terms, conditions ‘Of provisions of any order, judgment, decree, or ruli
any court, arbitrator or ‘governmental. authority applicable to Investor or .(iii) viola
provision of any’ statute or other te i OF Yegiilation of any govemmmental authority applicabl
Investor, which will have a material adverse effect on the ability of the Investor to perf
obligations under this Agrecmen - ° fe

ha

No Viol ag has previously bee
r On’ that directlygegor
by ‘Or is under
ht decree or rulin,

‘o-plant;-devel
export, market, process, store or transport Rubb:
of any jurisdiction.

: 6.9 -apNo Payments. None of Investor, any Afiliate of Investor or any Person acting:
behalf of Investor or any. Affiliatg of Investor has made or promised to make any payment or!
transfer of anything of value, directly or indirectly, to or for the benefit of an Official or to an

intermediary for payment to or for the benefit of an Official in connection with this Agreement or
the transactions contemplated hereby:

SECTION 7 .
COMMUNICATION FACILITIES AND UTILITIES

7d Utilitics.

(a) Investor shall have the right to generate, distribute and allocate electricity
and provide water and other utility services for the purpose of supplying buildings and
other facilities within the Concession Arca and any Additional Areas, or otherwise
conducting Investor Activities. .

(b) Investor shall. cither (i) provide free electricit

Yy and water'to Employeé
and Dependants; or (ii) introduce a

paid-for system to encourage conservation of:
clectricity and water, and cither charge only for usage in excess of reasonably expected
personal usage or provide an allowance to Employees in an amount sufficient to cover.
reasonably expceted personal usage and provided thal, in the. cas systen
ng the cgstof the clectricity or ayater is al cost, th Tat sed on the totalicost

roduction, and not them al cost of producir tS: provided to
nd eas. : i : ;

, Laws. Investor may also agree, but shall have
“water to Governm
Invest

ice Investor scils
ff rate charged by Governm
tbe higher than the

: —- SECTION 8
-- LONSTRUCTION OR INFRASTRUC

TURE AND USE OF SUPPO
SYSTEMS :
8.1 Government Construction. Government has’ the rig)

highways® railroads, telegraph and éfSphone |i

hird party; provided,
with Investor Activ!

a direct

hird party in a form reasonably acceptable to
Investor). Government, or, in the case of a grant of a right to a third party, such third party, shal!
fully indemnify and save Investor harmless for any damage to property and assets and for any
economic or other losses, claims, damages, liability, and all other costs and expenses of defense
(including reasonable attorney fees) arising out of or related to any such construction activity. In
the event that Investor shall have obtained an award ar judgment against any such third party
imposing against such third party an obligation to make a Payment to Investor as a result of a
claim for indemnification hereunder, and such Il have failed to Pay such amount in
full to Investor after reason i

ment to the extent
t under this Section 8.1 for amounts payable.’ or

on with such settlement. In the case of Icgal
Section 8.1, it is understood that the Governm :

of Investor’s legal. ze
at judicial body

within or outside of the
Rubber Products, Oi
utilized: sin. or
otherwise-consi

ips or transports or }
83 other Agricultural Products, o
incidental to Investor Activities; Provided, ho:

Provisions of this Agreement

Nas shipped: or :trang;
other goods re
t, that such activi es

oS SECTION 9
CONDUCT OF OPERATIONS

gteement, Investor shal
‘oi’palms-in good: con
‘Operate. its bu.

‘Rubber Products and O1
‘business practices in the Pr

ality oducts, economic’
oduction of Rubber Prodi
92°

Disclosure -of Information Ri
limiting the regoing, Investor.shall. {provi
business de ons that Investor reasonably
sdimpact in Liberia, so as to permit

egarding usiness Decisions of Investor:
ide timely informationto Government tegardi
determin may have a‘substantial social or econo
appropriate planning and Tesponse by Government,
9.3 Investment, Investo

t shall make a total j
cost, of Seventy-cight million Dollars (USD 78,000,000) as £
least Thirty-five

and preparation
: an initial investment of at
abilitation Term, and a second
ta thirty (30) year period in
lated in the Development Plan,

million Dollars (USD 35,000. 000) during the Reh
Orty-three million dollars (USD 43,000,000) ove

ivitics the details of which are stipul:
Management Costs.

hot owned or controlled by Government
Liberia

any other Person that is
censed to do business in

taxable incame fo ‘cnt permitted under applicable Law, Ag used jin
this Section 9.4, 4 Management Kees” means 3 i
Provision of corpora

CUT n Affiliate for thé
te management services (including allocations of executive time), which
Services exclude all

other services (including human resources, engineering, finance.”
Procurement, inform i

ation techn nt, legal, accounting, t
rescarch and development, and pi ight-service:

~cntities on any other: A fiiliate:

uniclated,
id Rubber, Crade:
Affiliates shall be-on the basis of Competitive International Prices, and shail be FOB
Liberia.,“Competitive International Prices” shall be determined on the basis of the
applicable, Reference Price under Section 8.4(b) or 9.5(¢), as adjusted in accordance with

Section 9.5(d

ab)... ‘The.“Reference Price” for sales of Processed Rubber shall be as follows::

for technically specificd rubber (dry rubber), the export sales:

ly closing: fu ‘on the Singapore Commiodity Excha nge of TSI
acti

aie © Gi) for liquid latex concentrate, the ex Pp
-glgsing price published, by the Malaysian Rubber Board on the date such tran:
ce'(or for futures transactio serail

no(c)The “Reference Price” for'sales of Crude Palm Oil and Crude Palm Kernel Oil:
shall be the average of the daily closing prices quoted by the Malaysian Palm Oil Board,
converted to Dollars on the date such transaction takes place (or for futures transactions,
for the relevant future date). If no closing price is reported by the Malaysian Palm Oil
Board for the date on which any sale to an Affiliate or other applicable transaction takes
place (or such relevant future delivery date) with respect to sales of Crude Palm Oil or
Crude Palm Kernel Oil, as the case may be, then the Reference Price shall be the daily
closing price quoted by the Bursa Malaysia Derivates Berhad or if also not available, the
last reported price on the most recent previous day on which.a closing price was reported.

(d)The applicable Reference Price shall be adjusted based on the quality, nature,
gradc, quantitics of the products, duration of the contract under which they are sold,
mode of delivery, delivery point, market conditions, price projections and price forecast
at the time of sale of the products provided however, that the terms and conditions of any
such adjustments must be fair, competitive and consistent with similar transactions as if
made between unrelated parties dealing at arm’s length. ae

(ec): For the purpose of this Section 9.5, if any of the Singapore Commodity
Exchange, the Malaysian Rubber Board or the Bursa Malaysia Derivatives Berhad price oe
is no longer published or no longer publishes the applicable price for Processed Rubber,
Crude Palm Oil or Crude Palm Kernel Oil, the Parties shall agree on an alternative «;
Refercuce:Price for th sSOULCE..or. sources whichy at

month period to Gover
‘ompliance with this Secti

Concluded in guch six (6):
«econfirmation of Investor'sie

9.6 Sales: Price of Rubber and if Palm Products to Non-A ffiliates, Investoi
have the right to sell Rubber, Rubber Products and Oil Palin Products to non-A ffiliat
e€ount, good, modern, and con:
Imi inform Government of ch

(6) months, Investor. s]
took:place during th

59,7 Failure. to Op. the .Conéess:

catdanee; with the. : Deval, a mment ma

tanofisuch alleged d OF its j FOehim all’

he Coiicession Arca and

-tesolve the matter, Within's

<2 Provided Governiiene withsa
and'a.schedule for completioy
of Government that the matt
Government is of the i

£ Portions, ef-the Concession Area shalt)
thereupon be revised accordingly, In the eve

8 six (6) month
ult cannot be cured. then the undev,

’, ent that Investor's failure to develop the Concession
Arca is due to the fact that the land is not free from Encumbrances ot any act, omission; or
default of Government or to an event of Force Majeure; then Investor shail not be held

Tesponsible for the dels Concession Area to th

an Event of Default

8 sole remedy shall be
to repossess the und

tion 9.7.

9.8 Food Production, Investor ma

and other food products
Suitable for cultivation in Liberia (a) in those areas of the Concession Area that are not suitable
for Production, (b) so long as Investor is able to cover its costs of growing and producing
food products and (c) so lor

Ng as such area docs not exceed five percent (5%) tor the Conc
Area that is-being used for Production-during that calendar year.

99 Planting. Beginning on the Effective Dat

plant and/or replant rubber trees aud oil palms in the C
cach of the following years after the Eff
Concession Area suitable for Prod:
! higammercially via
Qate,:not less th;

c, Investor will implement

oncession Area
lective Date, not less

uction consistent w;
NBL trees and oil pa

the twentieth
¢ end.of.the:

sag -9 Purchases of R 1 dE shathe
VOtheanonzxel highsiai gout limitation, Rubber Rif bee
Sand Oj Produc Liberi ets, Outgrowers, Liberian-Oil Pali

Farmers,

and others in Liberia as well
_ Sell, deal

in.and export all such Rubber,

as the non-exclusive right at a

ull times to proe
Rubber Products

+ Market,
and Oil Palm Products...
tinimum purchase price of Rubber or
hall be the export Sales price for R
ne grade and type of Rubber or
for to. the month in whi
0: Processing,

+ -€alendar month
» applicable direct’
Taxes.and

sportation, Appropriate
up.

(c)

riculture and to th
‘alculated its pur

Products purchas
Palm Farmers,
Law from Liber

alm
3, Liberian Oil
s withheld under

crs in’ Lib.
roducls were purchased; and (Vv) such other information
ent,

Rubber Products and Oil Palin P;
as the Parties shall agree is pertin

SECTIO
PROTECTION, HEALT

CUPATIONAL SAFETY *

10.1 th-and Sanitation, Investor shall provide modern publ
va i etaton.
ihe Developed Arca in

i¢ health Conditions in
itation procedures and
silities, equipped, at a
provided by Investor.

accordance with generally accepted health and san
Law. Investor shall construct OF cause ta be constructed: by

minimum, with a shower and toilet within each unit

Investor shall also provide clean

appropriate, shower facilities at i
Investor shall consi

ndertake other taking into

‘program: and io e D, all in ‘ace

work place. Wi
t otteause'to be construc!

nvestor shall band
ecautions in acc
eath of, or serious injury to, any of the
rea and/or in connection. with Investor
us injury shall mean an injury:that is
¢ working days.” :

promptly, and in-any event within seven (7) days, of an:
_ Parties” employees that occurred within the Conces: ion.
itics. For the purpos f this Section 10.2, as
likely to cause the injuted Person to miss seven Ao

Ministry of Justice and-by

rid on behalf of Governtie
etsons. of its choi i

ccurity protection “se!

an approved by the Minister

, order and security in the C

sperty atid “asset: i Wi

( prehension and detention and.human
ights).. The Parties also wag: subscribe to and ‘adhere to the principles contained: in the
Voluntary « Principles .-o: Human :3Rights: (as of May 2008 %
Mpscovwin.volumarvprinciples.org), provided that Gotéitiment has ratified the Prinej; Each
member of the Plant Protection Department shail be"Netted. by the Ministry, of Justice’ as’ to
his/her suitability and background prior to undergoing a training program to be approved by the
Ministry of Justice but conducted by Investor. Those members of the Plant Protection
Department submitted by Investor to Government's police and law enforcement authorities as
certified to have been specially trained and qualified and attested by the Ministry of Justice as
possessing the requisite requirements, shall have enforcement powers within the Concession
Area, always being subject to Law. The Plant Protection Department shall generally have (i) the
power of apprehension and detention in accordance with Law, the detention of any person to be
immediately notified to the appropriate Government authority and any detained person to be
turned over to such authority as soon as practical and in no case later than twenty-four (24) hours
from the time of detention, provided that upon request of the Police any person arrested or
detained by the Plant Protection Department shall be immediately turned over to the Police
before the expiration of such twenty-four-hour (24) period and provided, furtl rt; that no such
detained Person having been presented to the Police autho ties need be released from detention
except as required by Law, and (ii) the power, subject $o Law, to search and exchide or evict
unauthorized Persons from the Concession Arca, and from such other areas as may be properly
restricted for cconomic, operational or security reasons, subject to Law. Investor shall coordinate
the activities of the Plant Protection Department with Government’s Police, law enforcement and

security authoritics and periodically report to the Ministry of Justice on the activities of the Plant
Protection Department. es

Gin,

AY

the, stand
determined by agreeme

© Adcoul-5 Employee Housing,
family). for its employee:

J
rall comply with or exceed the. minimum housing standards set forth in Appendix LV or any
ther. housing standard issued for general application by the Ministry of Public Works and the
‘levant government agencies and shall conform to the requirements of Law, or in the absence of
aw, as. agreed between’ the’ parties. The Parties agree that the current standards’ and
secifications for the Adequate Housing Facilities are attached hereto as Appendix 1V. which

cludes copies of the housing plans, including number of rooms-and dimensions of each room, :
38 ions of bathroom facilities. and enclosures, common

Ministry of Agriculture
cline’ and - rat
pproved shall be includ
mplo' id their Dependents ré
atside of the Concession Arca with:a housing allowance in accordance with the terms of the
ollective Bargaining Agr

SECTION 11
MEDICAL CARE

Ls. Medical Care forEmployees and Dependents. Jnvestor shall provide for its .7°,;
nployees'and their Dependants medical treatment, care and attention in accordance with Law
td such other standards as may be agreed. between the Partics. Such treatment, care and
tention shall be free of charge. To ensure that care is available for its employees and their
ependents, Investor shall construct or cause to be constructed, and during the Term maintain i 4
id operate or causé to be operated, health facilities to ensure the availability in the Developed
tea of medical treatment, care and attention in accordance with Law, and such other improved |
andards as may be agreed between the Parties. Investor shall construct, ‘cause to be constructed I
rehabilitate and operate, at least one (1) centrally located fully staffed and operational hospital
cility within three (3) years of the Effective Datc, a modern outpaticnt clinic with ambulatory
rvices within the Developed Area, and a dispensary in each estate.

11.2. Medical Care for Goverment Officials and_their Dependents. Government
Hficials assigned to, resident in and regularly working in the Developed Area in an official
pacity and their Dependents, who have been registered as such with Investor, during the time
“such assignment and residence inthe Concession Area, shall be entitled to receive medical il
‘atment, care and attention on the same basis as Investor’s employees. The number of such 1 6
dvernment Officials shall not exceed a reasonable number agteed upon from time to time by
2 Government and Investor.

s to medicals cate}
lesthdt'is understood jt

the imposition
t being also.un

SECTION 12
EDUCATION

i] Education for Dependents. Investor shall
from the Effective Date, there is one elementary schoo! per three (3) kilometer radius and one (1)
Secondary school-at one main location within the Developed Area. In addition, Investor
Provide a day nursery With a playground in each estate within the Developed Arca. Edueati
these schools anid the day nurseries shall be free of charge for each Person who is a:Deperi
and -Investor: shall provide access tosuch-schools and. the day nurseries to the:

Communities’ atica.. reasonable shy the-extent that the$chook system

Such schoo ystem shall conform with Lay
eable'to'schools'in : eS

ure that on within three (3) years

12.2
Officials assi

Uy duting” the ‘ti :
¢ free education in Tavestor-operated schools in
mber of such Dependents of Government Officials shall notexceed a
greed upon from time to time by Government and Investor. 7

SECTION 13
‘EMPLOYMENT AND TRAINING

13.1 Employment, Investor's Employment practices shall conform to Law. In no case
shall Investor hire nonmLiberian nationals for unskilled labor positions, Investor shall give
preference for employment at all levels of financial, accounting, technical, administrative,
supervisory and senior management positions and other skilled positions to qualified Liberian

nationals as and when they become available, it being the objective of the Parties that the
Operations and activitics of Investor under this A:

Breement should he conducted and managed
primarily by Liberian nationals as soon as is practicable. Subject to availability of qualified and
capable applicants who mect the reasonable requirements of Investor, Investor shall cause
Liberian nationals to hold at Jeast fifty percent (50%) of the ten most senior mar
positions within five (5) years of the Effective Date, and at least se
Such positions within ten (10)

years of-the Effective Date. As of the
Most senior positions’ are the President

0 Comptroller, the Operations Manager,

‘ ved

hagement
venty-five percent (75%) of
Effective Date, the ten (10),
and Managing Director, the General Manager, the

the Plant Manager, the Technical Services Manager, the
Agyicultural - Operations Manager, the Research and New Developmen

Personnel/Human Resource Manager and the Chief Accountant. The |
Senior positions may be amended from time to time by agreement of the
a Liberian national to a Particular position 1

of @ non-Liberian’ insivel, position

ip lSyou i
if

ie stated ta’ Section al, in
“to qualify them for the position:
=

in Section 13.1 and as required by Investor’s Operations under this Agreement. Investor shall also

: provide on-the-job training, vocational training, and undertake whatever other measures: are

a necessary and reasonable to achieve the objectives stated in Section 13.1 (including, subject'to

operational needs ‘and economic conditions, scholarships for qualified Liberian employees to
pursue relevant advanced studies abroad). Investor shall prepare: (and revise when neces.

detailed plans and programs for. its on-the-job training programs, including timetables an

schedules, as part ‘of its Teporting requirements under Section 21 hereof. Specifically, inves

“"""" shall make available to all of its employees, and to members of the surrounding comniuniti

desirable vocational.training an tion to the foregoing, Invest

aitting ‘programs. Invest

ed

Be Poetry
aba A Da

13.3 Minimum Wage Compensation. Compensation paid or provided to cmployces of
Investor, employee benefits received by them and employee working conditions provided to
them, shall be in accordance with Law and as provided in the Collective Bar; yaining Agreement.
Investor shall account for compensation and employee benefits in accordance with Sections 20.4,
20.5 and 20.6, and the requirements of this Section 13.3. For purposes of any Law determining
minimuth wage, compensation shall be deemed to include employees’ salarics only and shall not
include the value of additional benefits, including, but not limited to, housing, medical care, and
education for their Dependents, that may be provided to such employees by Investor incident to
such employce’s employment by Investor.

: SECTION 14
ye USE OF LIBERIAN PRODUCTS AND SERVICES

goods and services related to Investor Activities, give
preference to the maximum extent possible to goods produced in Liberia by Liberian nationals,
ionals resident in Liberia, or entitics incorporated or

in nationals resident in Liberia are entitled to receive sixty
fi all profits trom such entities; provided that such: goods and services: ar
mparable goods

(and their sub-contractors); ‘on behalf of Investor, Ss

to the foregoing, Investor may freely:
<scontract with any, Persone: 5:

SECTIONA5
MANUFACTUR NG
15.1. Cooperation with Government, -: In¥estoy s-that it. will cooperate wi
sGovernment in any: investigation G i rdi : sibil.
stablishing: manufai uring sfacil; l u “
rodiicts,: Oib Palin Pro olG

ed
Ihe Concession Area and the land
uch refinery. ‘ :

Sales of Rubber Produc:

any mariufacturing facility
Material shall be estab]
commitments, and u
facilities situ

ts and Oil Palm Products to Liberian Manufacturers. If. -”
using processed Rubber Products or Oil Palm Products as a basic raw
ished within Liberia, Investor; subject to its Prior contractual

Ponerequest by Government, shall sell to such manufacturers for use in their
ated in Liberia as follows:

(a) Upon one hundred and twenty (120)

days’ notice to Investor, up to five
percent (5%) of Investor’s estimated totat productior

n for such calendar year,
(b) Upon six (6) months’
(8%) of Investor’s out,

Notice to Investor, up to an additional five percent
and Oil Palm Product

put produced in Liberia of cach grade and kind of Rubber Products
8, 45 applicable, during each calendar year.

(c) Such sales shall occur wy

Pp
by Investor and sucl

hmanufacturers on a

length basis. If demand for Rubber
Ic - Products and Oil Palm’Products for use inim Lu ring facilities located within Liberia
should exceed the amounts’ provided for in See 1

make additional su
other contractual 0
and terms determin

(a), Investor shall endeavor to

pplies as provided in Section :15.3(b) available taking account of its

bligations. Such additional supplies shall be provided at market Prices
ed on‘an arm’s length ba:

r processingy
15.3 will not

¢ it prod

REF Wbod for any Investor Activi
aH have been established wi

Antheifsfacilitics situated in Libel

market prices and terms (as determined by reference to those prices and terms Investor has

received or could recéive from non-Affiliated purchas at the time of the purchase order

including transportation costs) a minimum of thirty-five percent (35%) of the reasonably.
wv anticipated Rubber Wood production for such calendar year. “ a

15.5. Other Rubber Products and Gil Palm Products Manufacturing Activity. Investor
shall continuously monitor and actively consider the potential for value added Liberian
manufacture of, Rubber.Products and Oil Palm Products, taking into account the anticipated -
positive impact.of any-such: production on the development of Liberia. In doing so; Investor. in

sie COoperation with Government, shall. consider the most relevant factors including the nature; size.<3
alue and.suitability, af,the potential investment concerning which Investor shall:make a b asi

>. 5) SECTION 16-0
COMMUNITY RESOURCES:

4 16.1... Community. Programs. Jt.is, the objective. of the.Parties.that Production:shall
carried out ina manner that is ‘consistent with the Contititing economic and social viability, bc
. during the Term and thereafter, of communities that have formed, and may form, as a result of:
ai Investor Activities, <Upongcequest of Government at vany time, Investor shall consult with
si:-, Government. in order ,that.-Government may establish additional plans and ‘programs forthe
rclimplementation of tMis) objective, and thereafter Investor and Government shall in good ‘faith

, Cooperate with Government’s efforts concerning the realization of such plans and programs.

16.2 Support for Qualified Liberian Farmers. Investor shall provide farm advisory
support and, subject to availability, farm supplies, to Qualified Liberian Farmers at charges no i
greater than Investor’s own cost for such items to which shall be added any Taxes and Dutics i;
imposed by Law on such items. Investor shall endeavor to. liaise and collaborate with the
Ministry of Agriculture to provide extension services to include proper farm management and the |
transfer of technology to Qualified Liberian Farmers and to a reasonable extent with existing
palm oil and/or rubber research institutions and centers in Liberia, and, where appropriate,
consider establishing or assisting in the éstablishment of additional palm oil and/or rubber
research institutions or training centers within Liberia.

16.3 Qutgrowers’ Program. Investor shall establish an Outgrowers’ program, the
details of which shall -be. included in the Development Plan, within three (3) years of the ia
» Effective Date (the “Outgrowers’ Program”). Under such program, Investor shall develop and
exercise exclusive ‘management of the land designated for. the Outgrowers’ Program on a cost oy
recovery basis for the benefits of the Outgrowers as sharcholders in organized cooperatives
during the Term. Investor shall have the exclusive right to, and commits to, purchase produce
. harvested from the Outgrowers’ Program in accordance with the terms of Section 9.10 hereof
=. during the Term.

(ii) seek to: obtain, with the assis lance of Investor, sources of funding for the
Outgrowers’ Program through international financial. institutions; th
World Bank or other such development fund ‘

33}

“(iii)” select the Outgrowers for the Outs wers? Program: and

mangging and
: Viation of: f cial i

Investor shall =

(i “develop and iiiinage ‘the land
~"Oultgrowers’ Program;

provided by Goverment for such:

(ii). assist, Government in secking Sources of fundin
; Prograrh through internationa
other such development funds,

g for the Outgrowers’
financial institutions, the World Bank or

= Wa.

Gii). identify suitable land for the Outgrowers’ Program and communicate with

Government to Suggest the provision of such suitable land for the
utgrowers’ Program;

(iv) _ purchase all of the Fresh Fruit bunches and Rubber from the Outgrowers
provided that the Fresh Fruit Bunches and Rubber meet certain quality
standards generally considered to be reasonable within the palm oil or
tubber industry worldwide, as applicable;

(v) collaborate with Government in identifying potential Outgrowers for the
Outgrowers’ Program; ;
ie
ee (vi) assist Outgrowers with the purchase of equipment and fertilizer and the
im purchase of oil palm and rubber trees planting materials of the most
scientifically advanced proven type planted by Investor;

(vii) at. its. expense, provide Out;
management skills; and

growers with technical knowledge and

the payment of certain reasonable

chi Will be agreed upon bety

i 31

ii) — an agreement to adhere to work methods and agricultural and other
standards set by Investor and

(iv). the requirement to participate in Investor’s Outgrowers’ training program
at Inyestor’s expense. 7 i:

(d) » - Onée Investor and Government have jointly identified the additior al ta
described: in Section 16.4(a (i); appropriate funding for the Outgrowers’ Program
. been obtained and the Outgrqwers have been selected and agreed to the te

n Cor ith the developiti
Atganclanthe jevent. fu ngy forthe Outgrowers’ Progam éannot be « obtai
wi! F; Government, (i) the Outgrowers’ Program will not be undertaken and heither Pai
be in breach of this Agreement and (ii) upon, Notice. fiom.the Government, toInves
sovernment «Land: granted to-Investor=for purposes ‘of the Outgrowers”’ Progra
automatically revert back to the Government. :

Ulpros is

SECTION 17
ENVIRONMENTAL MEASURES

Investor’s oUligations with respect to the environment shall be as prescribed by Law, |
including the Environmental Protection and Management Law of Liberia, and regulations of the
Environmentai Protection Agency (EPA), and the Principles of the Roundtable on Sustainable
Palm Oil (RSPO). Investor shall prepare and deliver to Government for approval by the EPA an
Environmental Management Plan and an Environmental Impact Assessrhent Study Report, each
complying with Law and each prepared by a qualified independent environmental consultant.
Such Environmental Impact Assessment Study Report and Environmental Management Plan
must both be approved by the EPA prior to Investor undertaking, or causing to be undertaken,
any clearing, construction, or any other physical disturbance of the land or environment, Investor
shall, from time to time and at the Tequest of the RPA, prepare and deliver additional studies
and/or an update and/or amended Environmental Management Plan.

SECTION 18
CAPITALIZATION

nitation on Incurrence of Long-Term Debt. Investor shall not incur any Long:
Term Debt (as defined below) if, following such incurrence, the ratio of Long-Term Debt to
Equity Capital {as defined below) of the Investor would be gteater than 3:1 (the “Maxtnam
Debt/Equity Ratio”), Promptly after its audited financial statements for any fiscal year become,
availabl 1 furnish to Gi a

i Pebtito Equity.

|
|
SaENRnenenimninii soa

any.of its capital stock or (b).pay ar
any Qualified Sharcholiler Loan (a
redemption, repurchase, or acq
of the Investor would be gre
distributions must be made in

y interest, repay: any principal, or otherwise acquire
defined below), in cach ease if, following ‘such
ition for value, the ratio of Long-Term Debt to Equity: Capital

t than the Maximum Debt/Equity Ratio, All dividends’ aiid
accordance with applicable Law. ‘age

“18.3. Contain Defined Terms... F

f purposes of this

* Lone:Term Debt. » “Means as
C 5 Ho F- Investor, -but e
Vitithdéd by bonds; ‘not
ee tel trred “aid unpai
rdinary course < siness or (D) for
zed Icase obligation; “and (ii) all other

Cribed, in the. preceding--section (i) tharsther
ery s“legal “liability or which are secured _ ,
'y Of the Investor. Qualified Shareholder Loans and

with an original maturity ‘of less than 365 days from thé date’ of funding sh:
itrellitd as Long-Term Debt. sole ;

‘or, Without:
ntingenci

iting ‘th
exeest those. nct
Oney relating’ to
obligations of thé”
tiarantced” or
movable assets or prope

(b) “Equity Capital’ means the sum of (i) stockholders’ equity as reflected“on
a consolidated balance shect of Investor Prepared in accordance with generally accepted

accounting pringiples consistently applied and (ii) the principal amount of and any
interest accrued on, any Qualified Shareholder Loans.

(c) “Qualified Shareholder Loan” means. any oblig:

owed by the Investor to an Affiliate of the investor, th:
conditions:

ation for borrowed money
at satistics the following

(i) the loan expressly provides that interest will accrue and not be
payable prior to maturity in the event that Investor is prohibited from paying
interest on such loan pursuant to clause (b) of Section 18.2:

(ii) the interest rale under such loan shall not exceed the Affil
cost of obtaining the funds plus 3% per annum ; and

(ii) the Ioan is not secured by any assets of Investor or any of-its
subsidiaries,
SECTION 19
TAXATION

tor shall beta
the first twent

for purposes of this Agreement, is comprised of (i) fifteen (15) years as permitted under the
Law and (ii)-additional seven (7). years of Rehabilitation Term), the applicable tax rate shall‘
exceed 25%..For the avoidance of doubt, if at any time the rate of general application is less

twenty-five percent (25%) during the Term, Investor shall be entitled to enjoy such lower rate

>19.3, Determination of ‘Taxable Income. Investor’s net taxable income shal
computed in accordance with the Tax Law. ai

td.::For the purposes-of di

Effective Date
ard for ten (10)
Net operating. -in-any of the él
-after the, Effective-Date may be ‘carried forward for seven (7) ‘years
loss was:
fotward*fc

ining taxable inc :
than the tenth (I

d rom the year in
curred, Thereafter, for.the remainder of the Term, net operating losses may bi
the period prescribed by Laws oe = :

19.5 :- Withholding Tax on Interest. Investor shall withhold from interest paid to
resident. Persong,the amount of Taxes:iand Duties required by the Tax.Law, provided that stic!
rate will not,exceed five percent (5%).of such payments during the first,twenty-two (22) years
the Term. ‘

19.6 Withholding Tax on Dividends. Investor shall withhold from dividends paid to its
shareholders or owners during the Term the-amount of Taxes and Duties required by the Tax Law
to be withheld, provided that such rate will not exceed five percent (5%) of such payments
during the first twenty-two (22) years of the Term,

19.7 Withholding Tax_on Certain Other Payments, Investor shall withhold from
payments to any Person for the items set forth in Section 806(d) and Scction 905(e) of the Tax
Law the amount required by the Tax Law to be withheld, provided that such rate will not exceed
six percent (6%) of the amount of the payments (other than payments for rent, for which the
withholding tax rate shall be ten percent (10%) of such payments) during the first twenty-two
(22) years of the Term.

19.8 Goods Tax. Investor shall be subject to the goods tax as required by the Tax Law,
provided that during the first twenty-two (22) years of the Term capital equipment and raw
materials. for use directly in agriculture shall be treated as exempt supplies; and provided further: *
that during the Term all medical and educational equipment purchased for use directly related to
or in connection with activities coveréd by Part Il of Chapter 6 of the Tax Law that are intended
fo be placed in service within one (1) year of purchase shall be treated as exempt supplie:

eth 99 in'Real:Property Ta

toal Property taxes, investor shall pay on or before
property taxes for such ye:

at. as is required by the Tax L:

19.10 Capital Allowance
Feement, Investor shall
ch Investoris or Investor

es and Incentives,
be entitled to the n
Activities

this Ag,

During the Term
whi

» aad subject to th tei
ximum capital all

cowances and incenti
are cligible undeéthe Tax Law, .

19.11" Surface’ Rental

nually’ to. Government, dui
celivith Law at a rate. of

f undeveloped “la

all’ be sul f

including the axe)
[eto the Additional Afea

sbrovisions of
tal 488 shall not be

tothe At .

19.12) Payment,

iyable, annuallyninvadvance=
igemadesto the Ministry of Fina

Hes it accordance with L;
that:

aw, proxided

(a) During. the Term of
duty exemption
Connection wit
service

this Agreement: Investor shall be granted an import
ON Cquipment, supplies and goods purchased for use directly in or in
h this Agreement fo meet its social obligations and intended to be pl

within one (1) year of purchase,

jaced in

(b) During the Rehabilitation Term, which is the first seven (7) years of the
Term, Investor shall be granted an import duty exemption on the import of capital
equi attached as Appendix It to this
Agreement,
(c) Investor shall pay Taxes
1€ rates established byl

Law
19.14 E OWAS Trade Levy. Investor shall be subj
all goods from non- ‘COWAS states which it imports into Li

and Duties on the import of fuel
at th

and other goods

ect to the ECOWAS Trade Levy
beria at the rate established by Law,
19.15 Custom Users Fee, Tavestor shall pay a customs user fee on imports as equired
by Law on all items not otherwise subject to import duties: provided, however, that for the firs
twenty-two (22) years of the Term, the rate at which such fee. is imposed shall not exceed iii
anda half pereent (1.59

expor Hequited by Law, pré ,

©) of the F Liberia Port value,
FeSseeL exportable,sha

19.17 Inspection Fees.. Investor shall be subject to inspectien on:
“exports. Investor shall utilize the Services of the ins;

¢-'Finance at rates to be negotiated between Investor

“imports .and
Pection entities Approved ‘by the Minister of
and the designated inspection entity.
19.18 Regulatory Fées, Investor shall Pay such Taxes and Dutie:
“applicable under’ Law: with. respect to driver's licenses,
~‘tegistration, Tesidencyand work Permits and other similar licenses.2
fromthe grant by Government of
" Law ‘for fegistiation:
Liberia (collectiy
Reés that ate cnioiinal
OGovernment: ‘ofiprovidi
Regulatory Fee is imposed...
1

Tation

corporate: |
is cither,

To the extent Investor or any Affiliate realizes certified
bon. or carbon-equivalent emission red

teédits, or
staity value or. cost savings: that‘résult from greenhor emission:

y Investor-or a third party acting under the direc Avestor,
Associated with the Investor

Activities (the “Credits”), Investor shall pay a royalty ‘to the ti

that, for:the first twenty-two (22) years of the
royalty shall not exceed ten percent (10%) of the equivalent monetary

i sponding cost savings. Such Credits, wherever earned, shall be
included in Investor’s gross income for purposes of det y J

19.20 Water Use Levy.

» Except in connection with payments for'uti
and sewer services), Investor sh;

lity services (water
all be exempt from any future water use levies

19.21 Community Development Contribution, {avestor shall anaually contribute
US$5.00 per hectare within the Developed. Area to a community development fund (the
“Community Development Fund’). established for development

‘velopment Fund shall be tar

lefinite period during the Term. The Community:Development
committee consisting

of not more than ten“(10) members

ounding community, Gavernment, and Investor, of which half :
munity Development Fund
‘onably acceptable to Government.
with the Government, Investor, or
tual disbursements Segregated

“shall be, nominated by Investor. M

shall be placed in an intere
‘The committee shall develop
otherwise as required by La’
‘account shall be public
expedditures by thdiGe
fe Development Fundkh;
HO.

ices, shall not be deducted'from ¢
reduce Investor's obligations to contr

he Community Develo;
ribute to the Comm
‘onc’ with this Section 19,215

pment Fund or
unity Development Fund

in accordance:

19.22” Rubber Development Fund. During: the Term,
Percent (1%) of

1 gross sales of Rubber Products, as

Investor shall Contribute. ong
accrued at the end of cach year-of~«
“quired by Law, to. the Rubber Developiaciy
f such contribution from its gross in

Ing its taxable income. @.-contril

Carise until the Rubl :
ch: fund;
commun:

19.23 Oil Palm Development Fund, Duri

ioe nercént U%).of.vits annuakgro, salestof- Oil Pain
Tad: By-Products as accrued at.the end of each year of
tequired by Law, to the:

as may be
deduct .the

its taxable incoine,
hot arise until the Oif Palm
stituted by Law, Such fund ‘shalt be
ected by the surrounding community,

SECTION 20
FINANCIAL REPORTING AND CURRENCY
20.1 Accounting, Aji of Investor’s accounting under this Agreement sh

Dollars and all amounts paid or incurred or transactions carried out, in
Liberian Currency cr other @ Il for the Purposes of this Agreement be converted to
Dollars in accordance with a Suant to United States Generally Accepted Accounting
Principles or International Financi, tting Standards (except to the extent inconsistent with
the terms of this Agreeme: Upon the Prevailing Market Rate of Exchange between
Dollars and

all be in

any such Currency.

20.2 change Control, Investor shal} atvall times
dircetly or. indirectly, by. Government, to obtain, hold ‘de
Manner, currencies and places;as it chooses. Without Prej
vlnvestor shal} have the unrestricted and unencumber
Agricultural Products ir , including the

such sales may-b

have the right, without restriction,

‘al with and disburse funds in such

dice to the generality of ¢

ed right to sell and receive
'y in which the Agri

he foregoing,
payment for

20.3 Currency of Pa ment. Except.as otherwise provided below, investor shall pay its
obligations to Government in Dollars, including obligations for Taxes and Duties payable nde
Section 19 herédf’ ‘Any obligation originally stated in Liberian Currency shall be converted. to
Dollars at the Prevailing Market Rate of. Exchange. Notwithstanding the foregoing, investor shall
make paymenits of sums it Collects on, behalf of Government, including taxes withheld fron
salaries or wages of employees of Investor, ‘and any other sums payable to other Pers
which a portion is required by Law to be withheld or retained by Investor ¢
Governitiént; in i

Receive Payments. Investor shall-have the right to Temi
all payments of di derids, interest,-prineipal and-other
‘aS. a Yesiilt Of Or related:to, Tivestor Activities, and to do without pena les, required total'6
partial surrender: exchange or confiscation of such Dollars, or other direct or indirect restriction:
on such remittances or receipts. . , ‘

20.5 © Compliance with LEITI. The Investor shall comply with the requirements of the
Liberian Extractive Industries Transparency Initiative with respect to all payments to be made by
it pursuant to this Agreement or otherwise in accordance with Law.

20.6 Audit.

; (a) Investor shall cause its books of account to. be audited within three (3)
months, or such longer Period of time as the Minister of Finance may approve, after the
close of each fiscal year by an independent auditor (which shall be a reputable
international accounting firm, or an internationally affiliated Liberian auditing firm with
the prior written approval of the Ministry of Finance, which shall not be unreasonably
withheld) selected by Investor, and a copy of the annual financial statement duly certified
by said auditor and any management letters or similar communication:
to Government within: such period as provided by Law after its rec
Government shall have the tight freely to: discuss with said auditor the results of the audit
and certification. Investor shall make said auditors available at its expense to Government
and shall take all reasonable Measures to ensure that said auditor shall cooperate fully in
such discussions. The foregoing shall not in any way imply acceptance of any such audit
or certification by Government or preclude Government from auditing such books of

Sh er
ity, thenit shall be entitled
rsWant tothe procédur

Oy i ~ .

have any such reimbursement credited against any Taxes and Dutics then orth
dué'to Government by Investor. = :

(c) Investor shal] keep copies of its own books and records in Libei

tines. Th'‘casa “g' W [nvestor’¢ own ‘information, books and recordso

Liberia.is-required inv connection with a dispute regarding the price charged fo;

< g00ds: of Services or ‘the: I n. with the purchase
‘ :

incurred in conne

ris unable to Provide such information,
complete the in Liberia, in=
“ctedsonable=travel=co:

“travel 'to°thi V

¢.where such ‘information, books
costs for a reasonable amount of ti

RECORDS, REPORTS AND INSPECTION
ue
21.1 ° Maintenance of Records.

retention policy and otherwise
Upon prior Notice to Governme

Investor. shall, pursuant to its current/standard record
as required by Law, maintain at its principal office in Liberia or,
nt, at any other office in Liberia:

(a) an original of all material scientific, agricultural, operational, technical,

industrial and commercial revords, studies and reports (except correspondence) received

or compiled by Investor in connection with its operations under this Agreement (together
with any relevant underlying data): and

(b) complete, accur all of its
his Agreement, including all
7 S or any sales by Investor's Affiliates:
of Agricultural Products whe

ere such sales are used to compute any item of incomé
deduction or other amount affecting the fi

and other financial records of operations

ability of Investor and of such books of account

as may be required by Law.

21.2 Development Plan. The initial development plan (
be agreed to by the Parti Upon the execution of this Agreement
as Appendix VI. On or before June -1" ‘ach succeediy
submit.al Hinghtive (5)-year Ny Y
by Iny, lop vshalt be" subject® te:
Gove

the “Development Plan”
and attached to this Agri
duting the Term, Investé

) will

net: Additionally, “ary
leh voquiré

eG } i rding to Law or this Ag
‘be teported Separately ai:siy ine nt: ;

213 Reports, Investor shall binit such reports to Gey,
detail and at su may reasonably
Ci oF such: other

Provisions of
“De )

Re eport”)

214. Ins pection. -
Teasonable time

2 d8Seribs,

b ‘ ords of Tavestor described
in Section 21 1 hereof ne inspection are outside Liberia then Government shall bear
all of its Taveling costs,
21.5 Confidentialit .
—eeiCenttality,

( Confidential Information Provided to one Party by. the other Party undey
this, Agreement shall only be used by the receiving Party and its representatives, and only
for the Purpose for which it Was obtained, and shall be Maintain,
third patties by the receiving Party arid its
Tequited by Law, the terms of

Ipresentatives

this Agreement or

Not subject to appeal, Subject to
ation, not norma Public, disclosed

Shall be considered “Confidential Information»

the disclosing P

Spicuously be

at is identifi
€ and (iii) bropri,

developmeag

the €xceptions set torth
Ily available to the i

° “Proprietary”

r shal}

May olherwise

dence as to

be

- ‘by its contemporaneous: written “records: (iv) if s
Party..by a third Party, as.a matter of right and” without t restr’ ietian o on teas (a
the subject of a prior written ape on. to disclose. rovided by the disclosing Fact

this ‘Agreement or paytnéti
eC to.b a court order that
equired 10. be: as 'y a court order that.
or by any-al

Person, or genera
of the obligation:

“'dndluding the amount of-an ‘Miyments of of Tax ff
make to Government, as it"deems appropriate.: By dis clo a any such informat
Investor shall have ed thereby that it is not Confidential Information and is not
subject to the provisions of this Section 21.5(c)

SECTION 22
OWNERSHIP OF INVESTOR; ASSIGNMENT AND CHANGE OF
CONTROL

22.1 Assignment and Change of Control
rights herein or mortgage, charge, pledge or otherwi sumber its rights under this Agreement
to any other Person without the prior written consent of Government, which consent shall not be
unreasonably withheld; provided, however, that in addition to the consent requirement stated
immediately above, Investor may only mortgage, charge, pledge or otherwise encuimber its rights
or interests under this Agreement, including any interests in the oil palms or the rubber trees,-as
part ofa’ single financing transaction or, if part of multiple’ financing transactions, onlyéif in
connection with such multiple financing transactions@he lenders thereunder enter into an
intercreditor agreement (or a similar instrument ot* arrangement) pursuant to which: ‘upon
lavestor’s default under such financing, there shall only he one successor to Investors ‘tights
under this Agreement with § res] pect to the & ‘oncession Area and Investor’s operations hereunder

Investor shall not assign its obligations or

equipment) and goods by Providing security interests in such

purchased equipment and goods,
and (ii) its inventory of Agricultural Products by providing secu

tity interests .in sudh inventory.

Any change of control of Investor Such that Investor is tio longer a direct or indirect Affiliate of
SIPH, SIFCA or any other entity which controls SIPH or SIFCA sh

hall require the prior. written
. *- consent of Government; which consent shall not-be unreasonably withheld. :

22.2. Prohibition of Assignment or.Encumbrance to Prohibited Pers
may this Agreem s d or assigned to any: Prohibited Person or a ny
indirectly owned j controlled bya Prohibited i Be Ss

SECT! 3°

LION-23 FORCE MAJEURE |
MAJEURE nn

Application. In the event of either Party to this Agreement being.renderéd.un
i by Forse Majétire to Carry-out-any-obligationinder this’ Agreement, other
to make payments of money, such Party: shall give Notice of the-paiticulars of
ag to the other Party as soon ag practicable after the oge ‘Once of the
dlise ‘relied upon: Wwhéretipoh the’ obligation of the Party giving such Notic jOfar as. it ig.
fected by such Force Majetite, shall be suspended during the.continuance of any:such inability.
"However; any such inability’ shall’ as far as is practicable, be remedied with all reasonable
dispatch. All time periods specified in this Agreement for the performance of obligations or the
enjoyment of rights that are affected by Force Majeure, except in connection with an obligation
to make payments of money, including the Term, shall be extended by the period of time such
Force Majeure adversely affected the ability to perform obligations or enjoy rights hereunder. [f
a continuous condition of Force Majeure has existed for a period of one (1) year or more in
respect of Investor’s right to terminate this Agreement under this Section 23.1 or four (4) years in
respect of Government's right to terminate this Agreement under this Section 23.1, and which in
each case prevents Production or any material Investor Activities, Investor or Government, as the
case may be, shall have the right to terminate this Agreement without further obligations or cost
(except for any obligations that accrued Prior to the commencement of the Force Majeure or
obligations to make Payments of money that accrued prior to such termination) by delivery of
Notice to the other party not less than sixty (60) days prior to such termination

23.2 . The term “Force Majeure” “As used in this Agrecment’shall mean (i) eee
Wars, acts of Wat, invasions, acts of public chemies, hostilities (whether war is declared or not), : if
terrorist -acts, or serious threats against any employee, ‘assets or Infrastructure of investor that :

places such persons or things in serious Jeopardy, (ii) trade or commercial or other restrictions
imposed either by any sovereign, embargoes, blockades, revolutions, riots, civil cormmotions,

sabotage (whether by employed labor of Investor or any other Person), strike: %3
Zaid tininterrupted durati¢nite fh Re 2
ABUt Oe mployee-ertip{oy

OBIS
ay

re and could not.have been avoided or ovel
ble investigation or prudent care.

eas 23,3 ...No Required Settles
.... itself, be construed to, require Investor to

i 1 ght i

S entirety 365 days after giving Notice to tH

ant to the provisions of Section 23.1 or Cit) i ve
naterial obligations undée2this Agreement. Any

{obligations of Investor under {his Agreement that actitted:prior to the date of termination; : [n-the

© of a proposed ter mination for a failure by Government to. comply with any: material

ns under this Agreement, Investor shall provide Notice to Government of its intention to

"terminate for such alleged failure and if the failure is not cured within sixty (60) days after said

Notice of Investor's intention to terminate, or such longer cure period specified in such Notice by

Investor in its ceasonable discretion, then this Agreement shall be terminated,

ment, subject to this Section 24:1, (ii)

rnment shall fail to comply with any
termination shall .be. subject. to the

24.2 Termination by Government. Subject to Investor’s right to cure under Section
24,3 and the provisions of Section 23, Government shall have the right to terminate this

Agreement if any of the following events (hereinafter called “Events of Default’) shall occur
and be continuing:

(a) Investor shall fail to comply with any material obligations under this
Agreement;

(b) Investor shail (i) voluntarily maké an assignment of all or substantially all
of its assets for the benefit of creditors, (ii) filé 4 petition or application to any tribunal for
the appointment of a trustee or receiver for all’or any substantial part of the assets of
Investor, (iii) commence any proceedings for-its bankruptcy, Teorganization, arrangement
or insolvency under the laws of ily jurisdiction, whether now or hereafter in effect, or if
any such petitios plication is filed, or any-such proceedings are commenced gainst
it, indicate; gval thereof, 00 x

ces

duction for amore ‘thansthr
(d) A continuous condition of Force Majeure that lasts more than four (4),
years, in accordance with Section 23 Bo :

As provided in Section 9.7, Investor’s failure to develop the Concession Area in accordaneé
the Development Plan and Section 9.9 shall not-const

c itute an Event Of Defauit for piirposés
Section 24.2(a) and Government’s sole remedy in the.event of a breach:of Secti a

within
inate, or such longer suri
en this Agreement shall be

lays
i period specific
fils 2 terminated, ©! 1:

vernment’s intention to termi
Tament in’ its sole discretion, th

24.4 Disputes Regarding Events of Default
“this Section 24, if Investor disputes whether there has been an Event of Default described in this
Section 24 and, within ninety (90) days after Tecciving Government’s Notice of its intention to

terminate, fefers such dispute to arbitration in accordance with Section 26, then termination of
this Agreement shall-not take effect until the fj

inality of, and in accordance with, an arbitration
award upholding Government’s tight to terminal :

te,
24.5 Winding-up Commission.

(a) Upon termination or fnon-renewal of this Agree
the Parties shall set up ‘a winding-up commission (hereinafter referred to as the
“Couunission”) which shall consist of the Liberian Minister of Agriculture as
Chairperson, and two (2) additional members, one each to be appointed by Government

and Investor..Each memb and the Chairperson shall
exercise a voté only in the event of-a tie,

Notwithstanding any other provision of

(b) ‘The chairman of the Commission shall issue a notice and agenda for the
first meeting of the Commission, which shall be feld'no later than three (3) weeks after

the establishment of the Commission, Thereafter, the Commission shall hold periodic
mectings at leastionce during each : : ae

uest of Government, the Cominission shall
ation of operations
iOn and/or removal according to S

establish plans for
including. the disposition of assets and.-thei
tion 25 of this Agreement, es

r quest.of any, Party, any meeting of the Commission shall be held:
fe requesting Party shall be responsible for the travel costs.6f

- Investor ‘may2elect Not to partici

tions. under this Seélion shall be-tiny

SECTION 25
re . DISPOSITION OF ASSETS
25.1 Nol “Movable Assets. Upon terminatioz

3.3, all permanent non-mévable tangil

* otherwise the property of Governmen:
Rubber trees and oil p vable assets as used in the preceding sentence.

In the event of termination by Investor for bre Section 24.1 (iii),
Government shall con ue of the loss of benefit of the
Concession Agreement and the use of the Concession Area, including the use of the non-

moveable amages pursuant to Sections 26 and 27.

ble assets of Tnve Stor in the Concession Arca, which are ‘not

Market Value” means the value which is estimated would be
transaction by a willing and knowledgeable buyer to a w
basis that there are no Encumbrances in existence and that
Such value shall be agreed by the Parties
cither Party. may give Notice of its: intent

paid in an arm’s length
illing and knowledgeable seller on the
there are willing buyers in the market,
and, if not so agreed within 28 days of termination,
ion to refer the matter to an independent valuation
expert for determination. Such independent valuation expert shall be jointly appointed by
agreement of the’Parties and, if not appointed within ten (10) days of such notice, shall be
appointed by the Toternational Centre for Expertise in accordance with the provisions for the:
appointment of experts under the Rules for Expertise of the International Chamber of Commerce

on the request of either Party. Such valuation expert shall have relevant industry knowledge and
experience, .

is. t vel y fen
BY’ és Mt (a
16 el Fuf hse S)

If Government purchases any.such asset, it sha
lays after such price has been agreed upon or determin

SECTION 26
REITRATION”=

Where a dispute arises between Investor and Gov
bligations of Investor or Government under. this Agreement, all @
gti thulual di cussion to-reach an amicable settlement. {
vi
26.2 “Arbitration: 4 ih dispute, controversy or claim arising under, relating to or
concerning this Agreement (ingluding any dispute as to its existence, interpretation, construction,
validity or termination) shall be finally settled-by binding arbitration under the then-prevailing
UNCITRAL Rules. Such arbitration shall be administered by the LCIA. The law applicable to
any such arbitration shall be determined pursuant to Section 29 below. Arbitration |
shall be the Parties’ exclusive remedy for any breact:
under, relating to.or concerning this Agreement.

hereunder
h of or dispute, controversy, or claim arising

Either of the Partics-to sucl
Notice to the other Party and notice
of the issues in dispute.

h dispute may institute arbitration proceedings by giving
to the Registrar of the LCIA, including in cach a statement

Neither Party shall initiate. arbitration unless it has (a) issued.a letter to the other Par
referring specifically to this Article 26 and stating that it believes there is ¢ serious dispute thaé’
they are considering taking to arbitration, and (b) the Parties have been unable to resolve:sucl
dispute within 120 days after the date of such letter. Each Party shall use its best efforts to.
resolve suchydispute in a commercial manner during such 120 day period and the arbitrators’shall
take into account whether the Parties have acted as such in making any award.

: ac Paha seat of Arbitration, 4

proceédi all be condnet

the

arbitration as the. Parties shall agree upon. In all circumstances, however, the right to a
set forth herein shall.remain-at all times fully binding on both Partics,

(26.11 Operations during Negotiations .or Arbitration. The Parties agree tha
should it choose, is expressly authorized to continue its operations consistent with tl
this Agreement during the ;
Section 26.

hé'terms of
pendency’ of any decision of a referce- or arbitral tribunal under this

ies AS RSed in:

‘has, direct (

i Section 26, the “Sh
eInyestor, SIPH, a cor
hareholder.

2 (b)The S| T shall benefit from the rights conferred on the: Comp:

this Agreement, including under this Section 26, and shall be entitled to be a party
make claims.in-its ows; name in any-arbitration-under this Agreement and to.all

remedies that would be available to the:Investor and the Government hereby

(c) The Investor hereby irrevocably appoints the Shareholder, to act on its behalf

with respect to-all matters pursuant to this Section 6. Such appoiiitmhent shall include the
right to initiaté, conduct; manage, enforce, and settle any.and all aspeet of any arbitration
or award pursuant to such Article, and the Government hereby acknowledges and
consents to’such appointment. .

(d)The Shareholder may transfer Control of the investor in accord
Agreement, in which case the new Sharcholder shall enter into a deed of
Agreement in the form set out in Appendix VII and the Investor and the
acknowledge and agree that the new Shareholder’s entry into such a dec
shall constitute a written arbitration agreement between the new Share!

_ and the Government in the terms set out in this Section 26.

lance with this
adherence to this
Government

d of adherence
holder, the Investor

SECTION 27
INDEMNIFICATION.

27.1 Investor Indemnity.
harmless from all cl
all: times indéma:

ify and shold
Parties and

» and/or notices of any kind
hereinafter cach
estor shall be in writ;

any other
Governmen

designated as the Minister

Ster and any Notice Ser
by cither th

of the Persons
nt by Investor shall be sign
he Presiderit of Ma

sued on its behalf
Naging Director of Investor. .

A delivery of a Notice t6 a Party shal] be deeme,
ig circumstances:

cage of Gove

‘ia the case of |

(b)
of the followin,

; in the
Managing

Inve: ‘Or,

(i
Director of
receipt of registered m

Toment, or the p,

resident,
Nvestor, has signed a return

(ii). A telefax op clectronic
clectronically issued to the sender indicating FY
inail or by telefix to 4 electronic raail addi
iclefax number int 4 fax, aul
x “POY 5

(c), Notices to Investor shall be sent. to:

Cavalla Rubber Corporation,
Gedetarbo, Pleebo District:
Maryland County, :
- Republic of Liberia

with'a copy to :

SAS:
For the attent

ion of the Managing Director,
Havre, zone Portuaire

. 01 BP 12 89 Abidjan ol, :
3 = Céte d’ Ivoire,
| . : :

!

“Notices to Government shall be sent to:

The Minister of Agriculture
inistry of Agriculture

P.O. Box 10-9010: * 3

Monrovia, Republic of Liberia

And

The Minister of Finance

Ministry of Finanve. »

P.O. Box 10-9013, al
Onrovia, Republic of Liberia.

Witha copy to:

Minister of Justice
try of Justice ,

|
i
address or addresses and/or fax number or numbers of tl
from one Party to the other are to be delivered,

SECTION 29
GOVERNING LAW
29.1. Applicability 6f Liberts
"Investor shall be Subject to Law a
chvitonmeiital? health and safety,
~ Consistent With Liberia's obligation
‘have ‘the effebt RAN

additions.
Liberia):

ect of modifying the obligation:
long as such amendinents, addition;
with and are:not inconsistent with the

applicable and that have the
to an investment by nationals of one country in
another country.

SECTION 30

PERIODIC REVIEW

30.1 Profound Chan

Changes in Circumstances fro
recent review of this Agreem
Investor on the other hand,
Provisions of this Agreement

The Partics shall meét to rev
convenient for them both. In

occurred, the Parties shall effe

“is necessary.

ges in Circumstances,
m those existing on the

soon after such request as is reasonably,
n Circumstances are established to have

cation of this Agreement that they agree

sultation provided by Section 30,4

scction 30,4,
ther Par
SECTION 31
SALTON 31

a ‘AFFIRMATIONS
SMMATIONS

31.1 Binding Effect and Effec
law-and be effective and binding ’on the

tive Date of Amendment, This Agreement sha l-become:
Parties on the Effective Date: s".

-2.. Non-Dero: ation
the rights and the full an

ih. 7 derogated, froinss.delayed
Gove: teiQe any, offici
i

. Government hereby undertakes
id Peaceful enjoyment therco

atnot i
es

Acts,” ch Party
and approvals:and do such
te‘effect to the provisions of

“si loc
other and further things
this Agreement.

uments, gran
aS may be necé:.

31.5. Protection against Nationalization or £.
x», Constitution. of Liberia, Gove,

expropriate (or take any-measur

as provided: by: the
not nationalize’ or
r expropriation with Tespect'to):

rc

(a) any Infrastructure or other property,
and those of its Associates or Affiliates, to the

movable or immovab|
Investor Activities:

c, of Investor,
extent connected with

t affecting the

Agri uitural Products in any form resulting from the Investor Activities:

(c) any cquity, shares or Ownership: iiterests of whatever nature held in of

owned or issued:by. Investor;.. _- Beg vot rath tine | j
-@). any structure or enti in place. by Investor in connection wi . |

Production or Investor Activities: or . wht

(e) __-Any capital ‘invested by Investor or its Affili

connection with Production o

ates or Associates. in Libe
1 Investor Activities, : :

on-movabie
25.1, =
31.6 Application of the Tax La’
is the subject of this Agreemey
of the Tax Law atid that Inves

ernment hereby affirms that the investment thi

cestment project for Purposes of Section 204(¢):
a benefigiaty thereof,

“3L7.. Remedies. Subject 16th
remedics-permitted by Law
medics

SECTION 32
MENT: AME

This Agreement constitutes the A it between ‘artis wi ect toi

“subject matter and Stipersed s i mi them, Ar ported . mendment to:

this Agrcement shaft bé null; vi i fino torce or éss in wri gned by the Partic.

“and ratified by the'Liberiin Iogislature.. This Agreement is b ding upon the, Parties and the

“respective successors and assigns. No Party may,.uni laterally, alter, the. rights granted under this
Agrcement.. Unless otherwise agre in, ; the, Parties, no, failure by:a Party,.to exercise,
hor any delay by a Party in exerci ng, any right, nor any forbearance hown by a Party, shall
operate, as aiwaiver of any tight nor preclude the furthey.or future-exercise of any right.

EB } : elie ys
SECTION 33 a
SURVIVAL AND SEVERABILITY PROVISIONS

33.1 Severability. Should any section of this Agreement, or
any section, be found, pursuant to Section 26, to be void, invalid or mer
part, then the remaining scetions, and those unaffected 1

hich contain some void, invalid
veoltl anid subsisting and shal
void, invalid or unénforccai

remain
en executed without such
rms. Auy otherwise void, invalid or.,
sion of this Agreement shall be so construed, or reformed, ag°
term, provision or condition to the ‘extent itécessary to render
‘While also giving maximuni effect tothe Partic: originally
hort of creating any void, invalid or unenforceable provi on, ferm or

, term or provi.
to alter, aniend-or change any Stich
it valid, lawful and enforceable:
intended Purpose of result, §
condition, -

sui
and, hotwithstanding ”
sOhably “necessary for the.
tc. ae cia

‘enjoyment and enforédmeit di
peridd necessary, ements

‘Or the

SECTION 34

PUBLICATION

. Subject to Law,’
© “Government,
IN WITNESS' WHEREOF, the Parties have executed this: Agreement on: the art

day of
January, 2011.

FOR THE GOVERN
“REPUBLIC OF LIBERIA: |

Abbein

« Florence Chenoweth.

Cae ie A

IN THE PRESENCE: OF: NT OF) THE

= COMMISSION
FoR AVALLA RUBBER CORPORATION:

wa “

Yves Lambelin

BY DELEGATION OF OARD OF
TION
i ,
y
\ ° Jean-Pierre de Fai} ‘aa
li] CHAIRMAN, 74 CAVALLA RUBBER
| ATTESTED: CORPORATION "|
Dy, Uf, watz
6 hasiliae Tah

MINISTER OF JUSTICE
REPUBLIC OF LIBERIA

APPROVED O}

APPENDIX }

Description of the Concession Area

f
i

APPENDIX |

DE:

SCRIPTION OF THE CONCESSION (PRODUCTION) AREA

¢ December 4" 1926,
?Plantation, lyin,

estone, lessee) know
f Liberia, described:as

Nas the
follows, t.

eastern cpoundary of

‘0 feet ta Corner Number. Thi
Four, thence in azimuth 2706
asdist, 640:

Ai iN azimuth 2702, 3°.
a distance of 3,960 feet to

13,200 feet to ¢
-Tén, thence’ in

Pleebo Reserve,

azimuth 90° to Corner Number Sevente
Eighteen, said Cor

Nineteen,

21,120 feet to a Corn
azimuth 2706, a distance of 13,200 feet to a con

er Number Twenty,
southeast corner
Reserve, the Point of begi

more or less.

thence in
of Pleebo
The astronomic-datum determined at Gedetarbo by meridian telescope is the one upon which

the initial position North Corner (Corner Number One) is based. The position North Corner.

(Corner: Number: One) given in this description has been determined by second order

triangulation; which:depends upon the position of astronomic station and azimuth from East.
It.may be defined in terms of.the Position of East Base as follows:

¢ file in the office of the Secretary of the Interior

APPENDIX |

D

ESCRIPTION OF THE CONCESSION PRODUCTION) AREA

‘ded lease of

Thid320 feet to Corner ‘Numbe}

Five; thence in azimuth,270>,
distance, Of 5;280efeetto Cor:
Corner Number Eight, thence

adistanceiof 27640
ner Number Seven,
in azimuth 2700,
of: 2,640feet to

Eighteen,
2702 i

Less the followin,

i described land which w.
| * Agreement with GOVERN.

‘as released by Firestone under’ Modification
IMENT dated April 10, 1950:

The astronomic datum determined at Gedetarbo b

the survey of the said pat
é Interior
APPENDIX 1A

Map of the Concession Area

(To be inserted in accordance with Section 4

APPENDIX 1

Corporate Structu c

Parme
SF Investissement

Michelin : 20%

EuroNext : 24,4%

SIPH (Holding)
France

Pursuant to article 6.5

APPENDIX III

PR

ODUCTS SUBIECT To MODIFIED IMPORT DUTIES
List of Approved Capital Goods

uipment — all Types
devices, radio arid satellite
computers, control s temszre

luding but not “lin ed’
communications eq2u
uters, hubs, servers).

quipment:and
transmission towers-and cablés,

“4. Environmental Systems, Equipment, and Construction Materials ~

-limited to Pumps;<pipelines, agitators, tanks, materials for tank and
"sensors, probes; warialyzers, remote sensing ani

Shake =

All Types (including but’+

other:system requirements,
id monitoring equipment).

S. Fire, Safety, and Security Equipment — all Types (including but not limited to fire trucks, fire
extinguishers, alarms systems, fire fighting and safety equipment, personnel Protective
equipment).

6 General Construction Pla

asphalt plant, wood pro
mixers, vibrators).

nt, Machinery and Equipment —

All Types (including but Not limited to
cessing and treatment plant, bri

ick making plant, brick making plant,

7. Heavy Machinery and Equipment — All Types

(including but no
loaders, excavators,

t limited to bulldozers, Graders,
cranes, compactors, rollers, skidders).

equipments, palm chemical handling system and.
i and construction materials for“

9. Laboratory Equipment and Appliances ~ All Ti
autoclaves, tiroprocessor, ani
storage equipment}mnpuc

ypes including but not limited to

plastimeters,
jalytical equipment, glassware, weighii
Saerre ae

11.

12.

16.

17.

18.

19.

20.

21.

22.

>. Steel

Material Handling Equipment — All Types {including but not limited to forklifts, container sidé:
loaders, bobcats). i

Power and Steam Generator Plant, Machinery Equipment — All Types (including but not limite
to generator sets, switchgears, transformers, transmission lines, boiler, biomass generators and.;
related machinery and equipment, control panels). : $

structures, beams, reinforcement bars, pre-fabricated building structures,

construction steel — All Types. . a :

Wood and Oil Palm Harvesting Machinery and Equipment — All Types.
Wood Processing Plant Machinery and Equipment - All Types.
Water and Sanitation Machinery and Equipment — All Types (including irrigation equipments).

Office Equipment and Furniture — All Types (including but not limited to computers, displays,
Printers, storage systems, projectors, air conditioners, lighting, safety and security systems).

Aircraft (All types — including single and twin engine, fixed and rotary wing) for use in
agricultural, emergency and operational people transport operations, and not to be used for |
third party commercial transportation. |

Waterborne vessels — All Types (including boats, ships, barges, rafts, etc) to be used in port or.
rivers to support operations and move materials, products and staff, and not to be used for thi
party commercial transportation. “Ey “ S

Capital equipment and materials for port facilities — All Types (including cranes, piping and.
heating systems, navigational aids, fuel and water systems, and-all other port infrastructure and
operational,equipment) for use in upgrading or new construction and operations of ports... 22c3

List of Approved Goods and Materials to Meet Social Obligations

1. Medica! Equipments, Appliances, Instruments, Furniture, Pharmaceuticals, Related Parts and
Supplies, and all other materials, equipment, and supplies including but not limited to uniforms

: vig :. and personal protective equipment required to provide healthcare and to operate hospitals and.
clinic facilities.

Vehicles (ambulance and vehicles used as mobile clinics and healthcare transport, and other
vehicles used for hospital/clinic operations and administration}.

¢:.. 3. Education Materials and Supplies, Furniture and Equipment, and all other materials, equipment
‘services, a..and supplies required to, provide,,education services and to operate schools, “li
ms.ana training facilities including but not limited to uniforms and clothing... :

Used4. rVehi

administration).

All building and.construction materials and supplies used to build, equip and maintai
facilities, schools; housing, and related:infrastructure (including:but not:limited
steel, roofing, lumber, furniture, appliances).

limited to well drilling rigs, well pumps, pipes, honey wagons),

Water and Sanitation; Machinery and Equipment and related spare parts (including butznot

7. Health Maintenance Materials and Equipment — All Types (including but not limited to mosquito

i

{
Protection materials, breeding control equipment and tools, repellants, chemicals, rehabilitation
and fitness equipment).

List of Approved Items Used for Production i

1. Agricultural and Industrial Chemicals, -

2. Agricultural Tools, Hardware, Materials and Supplies for Oil Palm and Rubber related crops — All
Types {including but not limited ‘to bud grafting tools and materials, tapping toois and
implements, spout steel, galvanized wire for hanging cups, latex cups, buckets, sprayers,
cutlasses, slashing irons, rain coats and boots, chisels, sickles, harvesting poles) except as such :
products may be manufactured In Liberia and be of at least equal quality, cost and other

commercial attributes when compared to the same products available from international :
vendors.

Fertilizer — All Types required for rubber and oil palm cultivation.
Pumps, motors, air conditioners, tanks, small compressors, fans, small scales, Packaging
materials and supplies, and equipment, batteries).

Materials & Supplies used for Oil Palm and

Rubber nurseries, harvesting, transporting, -
processing, packaging, storage, and shipping. 7

7 Materials, Supplies and Spare Parts used for all types of approved capital goods.

8. Work clothing

All types (including but not limited to uniforms, protective clothing,

APPENDIX IV

Housing Standards

APPENDIX V

Investor Activity Report

APPENDIX V__
INVESTOR ACTIVITY REPORT

4 Required Reports For Ministry of Agriculture and Ministry of Finance

TYPE OF REPORT (Oil Palm) FREQUENCY

A. _pperationat

s
o
ab
1s
ita
His
°
a
2
a} F
oO
ES
Bed
a
g
FA
Ey
FA
a}
ig
a
3
id i
2

z Export < £
af ype/erade ‘of oe exported
b. Nolume and value of products exporte
c. Country of destination ~

3... Product value added, program.and.schedule asean <:|-Semi Annually.

“4.--Replanting Program (existing no. of acres planted;‘update as to how" "Annually
many acres replantéd; capital budget for replanting)

5. New land brought under production : a Annually. >.
2 6. No. of seedfings distributed to small holders a Annually:
7,_Outgrower acres planted, if any: E Annually

8. Employment information, including payroll, headcount of employees { Monthly
by category and number of contract employees

9. Training development program (status report on implementation, Annually

e.g. number of scholarships)
8. Financial

1.__List of capital items Annually

2.__Presumptive Turnover Tax Return Form Monthly

3. Monthly Withholdings Tax Form Monthly

4. Derivation of purchase and export prices for raw palm oil and/or Monthly
refined palm oil and derivatives

5,_Investor’s Quarterly Returns _| Quarterly

6. Amount of Taxes withheld under Liberian Law from Liberian Oll Palm” | Monthly
Farmers

7. Number of Liberian Oit Palm Farmers from whom oil palm products Monthly
were purchased

8. Liberian service and goods purchased _| Annually
F 9. Un-audited financial statements and operational reports containing: | Quarterly
id a. Report on actual financial performance,

b. Report on actual performance vs. development plan,
c. Plasma expenditures, and
d. Payments to affiliates, dividends, interest and Services.

10. Audited financial statements

C._ Social Services.

1,. Schootrenroliment Byibval
1 2.sHousingniNdyof existing houses by

302and cqst of well3anto.k existing wells and latrines, including. ni
EB = latrines built since last Feport at

4. Health (no. of hospital beds; no. of clinics; no. of patients; Annually
~ expenditures)
5. PPD report (including no, and description of arrests and incidents) Quarterly
6. Environmental conditions of workshops and plant {effluent pond Annually
health)

pene Immediately
buna ad upon

7._Environmental incidents occurrence

8. _Compliancé with collective bargaining agreements Annually

9.

‘Quarterly

pe

1. Occopational, Safety {accident feports)

ae OF REPORT RpbbAT Go

were purchased

FREQUENCY
A. Operational~ ~~ ~~ : vemnonn — a
_ fhe Production:(rubber production; purchased, Palmifruit' volume; factory Monthly:
output)
2. Exports; ay ‘| Monthly
a. Type/grade of products exported : :
b. Volume and value of products exported
c,_ Country of destination
3._ Product value added, program and schedule Annually
4. Replanting Program (existing no. of acres planted; update as to how Annually »
many acres replanted; capital budget for replanting)
5._New land brought under production Annually
6. _No. of seedlings distributed to small holders Monthly
7._Outgrower acres planted, if any Annually
8. Employment information, including payroll, headcount of employees Monthly
by category and number of contract employees
9. Training development program (status report on implementation, e.g.
number of scholarships) Annually
8. Financlal
1.__ List of capital items Annually
2, Presumptive Turnover Tax Return Form Monthly
3. Monthly Withholdings Tax Form Monthly
4: Derivation of purchase and export prices for raw palm oil and/or Monthly
tefined palm oil and derivatives
5.__Investor’s Quarterly Returns Quarterly
6. Amount of Taxes withheld under Liberian Law from Liberian Oil Palm | Monthly
—... Farmers a
7. Number of Liberian Oil Palm Farmers from whom oil palm products Monthiy

Ay Annually 3

QU:

dy.

|. Payments to affliales, dividends:

-

ty

10. Audited financial statements

C._ Social Services

jeorwal

1, School enrollment by level

Annually

2. Housing: No. of existing houses by category,

report 2

including no. and cost of Annually

houses built in accordance with housing. development plan since fast

No. of existing wells and latrines, including no..

and cost of wells and Annually

ort (including Tio. and descr

Environmental conditions of workshop:

“ ee
Environmental incidents

Annually

7T 9. OccupationarSafety (accident reports)

8. Compliance with collective bargaining agreements

Quarterly

PPD — Plant Production Department
EPA— Environmental Protection Agency

APPENDIX VI

~ Development Plan

APPENDIX VI

eee Annual planted ees Cumulated planted area

i
|

wEO?

APPENDIX VIL

Sharcholder Joinder Agreement

